EXHIBIT 10.18

AMENDMENT TO
NATIONAL HOME CARE PROVIDER AGREEMENT

            THIS AMENDMENT is entered into this 1st day of January, 2003 by and
between CIGNA Health Corporation, for and on behalf of its subsidiaries and
affiliates listed on Exhibit I (individually and collectively, "CIGNA"), and
Olsten Network Management, Inc. d/b/a Gentiva Health Network, for and on behalf
of its subsidiaries and affiliates listed on Exhibit II (individually and
collectively, "Provider").

W I T N E S S E T H

            WHEREAS, CIGNA and Provider entered into a National Home Care
Provider Agreement dated January 1, 1996 and amended from time to time (the
Agreement), whereby Provider provided or arranged for the provision of certain
health care services to Participants;

            WHEREAS, the parties wish to amend certain provisions of the
Agreement as set forth below;

            NOW THEREFORE, CIGNA and Provider hereby agree as follows:

1.        Effective January 1, 2003, Exhibits A.1.A and A.1.B are deleted in
their entirety and replaced by the new Exhibits of the same name and designation
attached hereto.

2.        Effective January 1, 2003, Schedules 1A, 1B, 2A and 3A are deleted in
their entirety and replaced by the new Schedules of the same name and
designation attached hereto.

3.        Effective January 1, 2003, Exhibits B1, B2, B3 are deleted in their
entirety and replaced by the new Exhibits of the same name and designation
attached hereto.

4.        Effective January 1, 2003, Exhibits C1, C2, C3 are deleted in their
entirety and replaced by the new Exhibits of the same name and designation
attached hereto.

5.        All Exhibits and Schedules attached to this Amendment are incorporated
by reference as though fully set forth in the Agreement.

6.        Both parties agree to be subject to and act in accordance with all
applicable laws, rules and regulations governing their conduct under the
Agreement.

7.        Provider shall provide CIGNA with the demographic data elements
indicated on Attachment 1 to this Amendment for all of Provider's sub-contracted
providers of covered services. CIGNA will load all subcontracted providers in
all CIGNA claim platforms. All claims submitted to CIGNA by Provider's
sub-contracted providers of covered services in the Provider sole source service
area shall be denied for payment by CIGNA. A remark shall be placed on the
PRA/EOB to instruct the subcontracted provider to resubmit the claim to Provider
for consideration and determination as to whether the service is a covered
capitated service or a service for which a fee has been established in the
Agreement.  Any amounts paid by CIGNA to Provider's subcontracted providers for
covered services shall be refunded to CIGNA by Provider within thirty (30) days
of receipt of notice from CIGNA. CIGNA may, at its option, deduct from future
payments required by CIGNA under the Agreement any amounts not refunded within
thirty (30) days of notice from CIGNA.
 

--------------------------------------------------------------------------------

8.        CIGNA will provide to Provider a quarterly retrospective claims paid
report for non-participating providers within 105 days following the end of each
quarter, to include the HMO, FLEXCARE, PPO and Indemnity populations.  Provider
will review retrospective claims paid reports provided by CIGNA for the purpose
of identifying providers of covered services not subcontracted with Provider. 
Provider shall use reasonable commercial efforts, as evidenced by contracting
results reporting as described on Attachment 2, to contract with providers of
covered services not subcontracted with Provider.

9.        CIGNA will consider and make best efforts to implement a reasonable
and customary fee schedule for covered services.

10.      The providers of covered services identified on the retrospective
claims paid reports who were not subcontracted with Provider during the 2002
baseline period and subsequently participate with Provider in 2003 shall submit
claims to Provider for consideration.  Provider shall bill CIGNA for such
services and be reimbursed by CIGNA on a fee for service basis during the period
1/1/03 - 12/31/03. Claims paid experience for capitated services for this group
of providers shall be incorporated into the baseline calculation in determining
the 2004 capitation rate.

11.        Within thirty (30) days of execution of this Amendment, Provider will
contact subcontracted providers identified on leakage reports provided by CIGNA
for the purpose of instructing them to no longer send claims directly to CIGNA
for covered services provided in the sole source service area.

12.        Provider will work directly with CIGNA Healthplans identified as
incurring leakage on retrospective claims paid reports to educate the provider
network and specifically identified participating providers regarding the
provision of covered services.

13.        During 2003, Provider shall, in a periodic summary report in a format
agreeable to both parties, notify CIGNA of any authorizations and
re-authorizations provided to non-subcontracted providers of covered services.

14.        Provider shall notify CIGNA of all subcontractors added to the
Provider network on a monthly basis. Monthly update shall include data elements
indicated in Attachment 1.

15.        Provider will underwrite the cost of communications to mutually
agreed upon participating providers and discharge planners in the Provider sole
source service area identifying Provider as the sole source provider of covered
services for CIGNA.


2

--------------------------------------------------------------------------------

            To the extent that the provisions in the Agreement, including any
prior amendments, conflict with the terms of this Amendment (including the
exhibits and schedules hereto), the terms in this Amendment shall control.
Except as amended hereby, all other terms and conditions of the Agreement, as
previously amended, including the Program Attachments and the Exhibits attached
thereto, shall remain the same and in full force and effect.  Capitalized terms
not defined herein but defined in the Agreement shall have the same meaning as
defined in the Agreement.

            This Amendment shall take effect commencing on January 1, 2003 and
shall continue in force and effect for a period of one (1) year thereafter, or
until terminated as provided herein or in accordance with the Agreement.

            IN WITNESS WHEREOF, CIGNA and Provider have caused their duly
authorized representatives to execute this Amendment as of the date first
written above.

 

CIGNA HEALTH CORPORATION

By:                                                                  

Its:                                                                   

Dated:                                                             

 

 

OLSTEN NETWORK MANAGEMENT, INC.

By:                                                                  

Its:                                                                   

Dated:                                                             

 

--------------------------------------------------------------------------------

EXHIBIT A.1.A
Gentiva Health Network
COMMERCIAL HMO CAPITATION RATES
Effective January 1, 2003 These are the capitation rates that apply to services
rendered to Patient Panel Participants enrolled in HMO Programs.  An "HMO
Program" means a non-governmental, fully insured HMO or Point of Service product
that is underwritten based on a community rating methodology (i.e. community
rating, community rating by class, adjusted community rating by class).

 

      Gentiva Homehealth Infusion and DME/HME Capitation Rate PMPM All
Commercial HMO Capitated Affiliates     **

 

** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

EXHIBIT A.1.B
OLSTEN NETWORK MANAGEMENT
GATEKEEPER (FLEXCARE) CAPITATION RATES
EFFECTIVE DATE:  JANUARY 1, 2003 These are the capitation rates that apply to
services rendered to Patient Panel Participants enrolled in Gatekeeper
Programs.  A "Gatekeeper Program" means (i) a product that includes fully
insured Standard HMO, Point of Service, or Gatekeeper PPO benefits and which is
underwritten by a licensed insurance company based on an experience rating
methodology, or (ii) a self funded product which includes Standard HMO, Point of
Service, or Gatekeeper PPO benefits.  This definition includes, but is not
limited to, Participants covered under FlexCare plans insured/administered by
Connecticut General Life Insurance Company.

 

      Gentiva HomeHealth, Infusion, DME/HME Capitation Rates PMPM All Gatekeeper
(FlexCare) Capitated Affiliates     **

 

** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

Gentiva Health Network
               SCHEDULE 1A: TRADITIONAL HOME HEALTH HMO/FLEX FEE-FOR-SERVICE
RATES
Effective January 1, 2003 The following Traditional Home Health Services have
both Visit and Hourly rates. Notes 1, 2, 3, 4, 5 and 6 apply Area 1 Area 2 Area
3   Visit Hour Visit Hour Visit Hour CERTIFIED NURSES AIDE ** ** ** ** ** **
HOME HEALTH  AIDE ** ** ** ** ** ** LVN/LPN ** ** ** ** ** ** LVN/LPN - HIGH
TECH ** ** ** ** ** ** PEDIATRIC HIGH TECH LVN/LPN ** ** ** ** ** ** PEDIATRIC
HIGH TECH RN ** ** ** ** ** ** PEDIATRIC LVN/LPN ** ** ** ** ** ** PEDIATRIC RN
** ** ** ** ** ** RN ** ** ** ** ** ** RN HIGH TECH  INFUSION ** ** ** ** ** **
RN HIGH TECH OTHER ** ** ** ** ** **

 

The following Traditional Home Health Services have Visit only rates. Notes 1,
3, 4, 5, 7 and 8 apply Area 1 Area 2 Area 3   Visit Hour Visit Hour Visit Hour
DIABETIC NURSE ** N/A ** N/A ** N/A DIETITIAN ** N/A ** N/A ** N/A ENTEROSTOMAL
THERAPIST ** N/A ** N/A ** N/A MATERNAL CHILD HEALTH ** N/A ** N/A ** N/A
MEDICAL SOCIAL WORKER ** N/A ** N/A ** N/A OCCUPATIONAL THERAPIST ** N/A ** N/A
** N/A OCCUPATIONAL THERAPIST ASSISTANT N/A N/A N/A N/A N/A N/A PHLEBOTOMIST **
N/A ** N/A ** N/A PHOTOTHERAPY PACKAGE SERVICE ** N/A ** N/A ** N/A PHYSICAL
THERAPIST ** N/A ** N/A ** N/A PHYSICAL THERAPIST ASSISTANT N/A N/A N/A N/A N/A
N/A PSYCHIATRIC NURSE ** N/A ** N/A ** N/A REHABILITATION NURSE ** N/A ** N/A **
N/A RESPIRATORY THERAPIST ** N/A ** N/A ** N/A RN ASSESSMENT, INITIAL ** N/A **
N/A ** N/A RN SKILLED NURSING ADMISSION VISIT N/A N/A N/A N/A N/A N/A RN SKILLED
NURSING VISIT-EXTENSIVE ** N/A ** N/A ** N/A SPEECH THERAPIST ** N/A ** N/A **
N/A

 

The following Traditional Home Health Service has Hourly only rates. Notes 3, 4
and 5 apply Area 1 Area 2 Area 3   Visit Hour Visit Hour Visit Hour HOMEMAKER
N/A ** N/A ** N/A **

 

The following Traditional Home Health Service is priced on a Per Diem basis.
Notes 3, 4 and 5 apply Area 1 Area 2 Area 3     Per Diem   Per Diem   Per Diem
COMPANION/LIVE IN   **   **   **

 

NOTES: 1.   Visits are defined as two (2) hours or less in duration (EXCEPT
MATERNAL CHILD HEALTH VISITS, which have no maximum duration). 2.   Hourly rate
for visits exceeding two (2) hours in duration, starting with hour 3. 3.   CIGNA
does not reimburse for travel time, weekend, holiday or evening differentials.
4.   Above prices have no exclusions. 5.   All services not listed above will be
billed at cost plus 10% until rates are mutually established and become part of
the fee schedule. 6.   RN High Tech Infusion visit and hourly utilization/costs
to be reported with HIT. 7.   Respiratory Therapist visit utilization/costs to
be reported with HME/RT. 8.   Diabetic Nurse, Psychiatric Nurse and
Rehabilitation Nurse assume specialty certification which is not readily
available in the home care environment.  Use requires special coordination. **
Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

Gentiva Health Network
SCHEDULE 1B:  TRADITIONAL HOME HEALTH ZONE RATE AREAS
Effective January 1, 2003

STATE

RATE AREA

RATE DESIGNATION

Alabama

LOW

3

Alaska

HIGH

1

Arizona

MEDIUM

2

Arkansas

LOW

3

California

HIGH

1

Colorado

MEDIUM

2

Connecticut

MEDIUM

2

Delaware

LOW

3

District of Columbia

HIGH

1

Florida

MEDIUM

2

Georgia

MEDIUM

2

Hawaii

HIGH

1

Idaho

LOW

3

Illinois

HIGH

1

Indiana

LOW

3

Iowa

LOW

3

Kansas

LOW

3

Kentucky

LOW

3

Louisiana

MEDIUM

2

Maine

LOW

3

Maryland

MEDIUM

2

Massachusetts

HIGH

1

Michigan

LOW

3

Minnesota

LOW

3

Mississippi

LOW

3

Missouri

MEDIUM

2

Montana

LOW

3

Nebraska

LOW

3

Nevada

LOW

3

New Hampshire

LOW

3

New Jersey

MEDIUM

2

New Mexico

LOW

3

New York

MEDIUM

2

North Carolina

MEDIUM

2

North Dakota

MEDIUM

2

Ohio

MEDIUM

2

Oklahoma

LOW

3

Oregon

MEDIUM

2

Pennsylvania

MEDIUM

2

Rhode Island

MEDIUM

2

South Carolina

MEDIUM

2

South Dakota

LOW

3

Tennessee

MEDIUM

2

Texas

HIGH

1

Utah

MEDIUM

2

Vermont

LOW

3

Virginia

MEDIUM

2

Washington

MEDIUM

2

West Virginia

LOW

3

Wisconsin

LOW

3

Wyoming

LOW

3

 

--------------------------------------------------------------------------------

Schedule 2A: Home Infusion Therapy HMO/FLEX Fee-For-Service Rates
Effective January 1, 2003

The following Home Infusion Therapy service rates EXCLUDE drugs.  Drugs are
priced as a percentage discount off AWP (if applicable), and there is NO price
difference between primary and multiple therapies

 

Primary or Multiple Therapy Per Diem

Primary or Multiple Therapy Dispensing Fee

Primary or Multiple Therapy Drug Discount off AWP

Ancillary Drugs

 

**

-15%

Biological Response Modifiers

 

**

-13%

Cardiac (Inotropic) Therapy

**

 

-15%

Chelation Therapy

**

 

-15%

Chemotherapy

**

 

-15%

Enteral Therapy

**

 

N/A

Enzyme Therapy

**

 

0%

Growth Hormone

 

**

-13%

IV Immune Globulin

**

 

0%

Other Injectable Therapies

 

**

-13%

Other Infusion Therapies

**

 

-15%

Pain Management Therapy

**

 

-15%

Steroid Therapy

**

 

-15%

Thrombolytic (Anticoagulation) Therapy

**

 

-15%

Synagis

 

**

-13%

Remodulin Therapy

**

 

-3%

 

The following Home Infusion Therapy service rates EXCLUDE drugs.  Drugs are
priced as a percentage discount off AWP, and there IS a price difference between
primary and multiple anti-infective therapies

Anti-Infectives - Primary Anti-Infective

**

 

-15%

Anti-Infectives - Multiple Anti-Infective

**

 

-15%

 

The following Home Infusion Therapy service rate EXCLUDES drugs.  Drugs are
priced per vial, and there is NO price difference between primary and multiple
anti-infective therapies

 

Primary or Multiple Therapy Per Diem

 

Cost of Drug

Flolan Therapy **       Flolan 0.5 mg vial     AWP

  Flolan 1.5 mg vial

 

 

AWP

  Flolan diluent vial

 

 

AWP

 

The following Home Infusion Therapy service rates INCLUDE drugs, and there is NO
price difference between primary and multiple therapies

 

Primary or Multiple Therapy Per Diem

   

Enteral Therapy

**

 

 

Hydration Therapy

**

 

 

Total Parenteral Nutrition

**

 

 

**  Confidential Treatment Requested      

 

--------------------------------------------------------------------------------

SCHEDULE 2A, PAGE 2:  HOME INFUSION THERAPY RATE SCHEDULE

NOTES:

1.  Per Diems EXCLUDING drugs include all costs related to the therapy except
the cost of drugs, including but not limited to facility overhead, supplies,
delivery, professional labor including compounding and monitoring, all nursing
required, maintenance of specialized catheters, equipment/patient supplies,
disposables, pumps, general and administrative expenses, etc.

2.   Per Diems INCLUDING drugs include ALL costs - including but not limited to
cost of drugs, facility overhead, supplies, delivery, professional labor
including compounding and monitoring, all nursing required, maintenance of
specialized catheters, equipment/patient supplies, disposables, pumps, general
and administrative expenses, etc.

3.   "DISPENSING FEE" is defined as per each time the drug is dispensed by the
home infusion provider.

4.   "PER DIEM" costs are the same for primary or multiple treatments for all
drug categories, except ANTI-INFECTIVES.

5.   The per diem rate shall only be charged for those days the Participant
receives medication.

6.   For home infusion pharmaceuticals not listed on fee schedule, AWP less 15%
will apply.

7.   Case Managers should utilize Enteral Therapy WITHOUT drugs as an infusion
benefit infrequently.  Generally, patient's requiring Enteral Therapy WITHOUT
drugs should have services coordinated through the DME benefit.

** Confidential Treatment Requested

 

The following are for the stated item ONLY.  Unless otherwise noted, nursing,
supplies, etc. are NOT included.

Blood Transfusion Per Unit (Tubing, Filters)    

**

Catheter Care Per Diem

 

 

**

Midline Insertion (Catheter & Supplies)

 

 

**

PICC Line Insertion (Catheter & Supplies)

 

 

**

Blood Product

 

 

COST PLUS 10%

** Confidential Treatment Requested

--------------------------------------------------------------------------------

 

SCHEDULE 2A, PAGE 3:  HOME INFUSION THERAPY RATE SCHEDULE

Factor Concentrates

 

 

Vial price

Unit Price

Factor VII

 

 

 

Novoseven 1200MCG Vial

 

**

 

Novoseven 4800MCG Vial

 

**

 

Novoseven in 1200MCG or 4800MCG QTY

 

 

**

 

 

 

 

Factor VIII (Recombinant)

 

 

 

Recombinate

 

 

**

Kogenate or Helixate

 

 

**

Bioclate

 

 

N/A

Helixate FS

 

 

**

Kogenate FS

 

 

**

Refacto

 

 

**

 

 

 

 

Factor VIII (Monoclonal)

 

 

 

Hemofil-M or A. R. C. Method M

 

 

**

Monoclate P

 

 

**

Monarc-M

 

 

**

 

 

 

 

Factor VIII (Other)

 

 

 

Koate

 

 

**

Humate

 

 

**

Alphanate SDHT

 

 

**

 

 

 

 

Factor IX (Recombinant)

 

 

 

BeneFix

 

 

**

 

 

 

 

Factor IX (Monoclonal/High Purity)

 

 

 

Mononine

 

 

**

Alphanine

 

 

**

 

 

 

 

Factor IX (Other)

 

 

 

Konyne - 80

 

 

N/A

Proplex T

 

 

**

Bebulin

 

 

**

Profilnine SD

 

 

**

 

 

 

 

Anti-Inhibitor Complex

 

 

 

Autoplex-T

 

 

**

Feiba-VH

 

 

**

Hyate-C

 

 

**

 

 

 

 

HEMOSTATIC AGENTS

 

 

 

DDAVP - 10ml vial

 

 

AWP - 10%

Stimate  - 2.5ml vial

 

 

AWP - 10%

Above rates include all necessary ancillary supplies and waste disposal unit;
24-hour on-call clinical support; home infusion monitoring system; product
delivery nationwide; patient training, education, and evaluation

 

** Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 GENTIVA HEALTH SERVICES CARECENTRIX
SCHEDULE 3A:  HOME MEDICAL EQUIPMENT/RESPIRATORY THERAPY
HMO/FLEX FEE-FOR-SERVICE SCHEDULE
EFFECTIVE DATE:  JANUARY 1, 2003

HCPCS CODE CHC CODE GENTIVA CODE DESCRIPTION PURCHASE PRICE RENTAL PRICE DAILY
PRICE A4660 DM590 2520 MONITOR, BLOOD PRESSURE (A4660) W/STETH & CUFF **    
A4670 DM590 2518 MONITOR, BLOOD PRESSURE (A4670) , AUTOMATIC **     A9900 A9900
7552 BREEZE (A9900) CPAP/BIPAP MASK **     A9900 A9900 7553 FULL FACE (A9900)
MIRAGE CPAP/BIPAP MASK **     A9900 A9900 7554 GEL/SILICON (A9900) CPAP/BIPAP
MASK INCL GLD SEAL,PHANTM,MONARCH **     A9900 A9900 7556 SPECIALTY (A9900)
CPAP/BIPAP MASK (PROFILE OR SIMPICITY) **     DM590 HI531 2570 PUMP, ENTERAL
(B9002) ** **   B9998 DM590 6828 ENTERAL SUPPLIES (B9998)     COST+10% DM590
DM570 7551 BACK-PACK (E1399),  FOR PORTABLE ENTERAL PUMP **     DM590 DM590 2522
CANNULA, NASAL COST+10%     DM590 DM590 7509 ENTERAL PUMP, PORTABLE (B9002)
COST+10% COST+10%   DM590 DM590 7508 MASK, CPAP GEL OR SILICONE (K0183) COST+10%
    E0100 E0100 2020 CANE (E0100), ADJ OR FIX, W/ TIP **     E0105 E0105 2021
CANE, QUAD (E0105)  OR THREE PRONG, ADJ OR FIX, W/ TIPS **     E0110 E0110 2028
CRUTCHES, FOREARM (E0110),  ADJ OR FIX, PAIR, W/ TIPS, GRIPS **     E0111 E0111
2023 CRUTCH FOREARM (E0111),  ADJ OR FIX, EACH, W/ TIP AND GRIPS **     E0112
E0112 2027 CRUTCHES UNDERARM,  WOOD (E0112), ADJ OR FIX, PAIR, COMPLETE **    
E0113 E0113 2025 CRUTCH UNDERARM, WOOD (E0113),  ADJ OR FIX, EACH, COMPLETE **  
  E0114 E0114 2026 CRUTCHES UNDERARM, ALUM (E0114),  ADJ OR FIX, PAIR, COMPLETE
**     E0116 E0116 2024 CRUTCH UNDERARM, ALUM (E0116),  ADJ OR FIX, EACH,
COMPLETE **     E0130 E0130 2037 WALKER, RIGID (E0130)  (PICKUP), ADJ OR FIX
HEIGHT **     E0135 E0135 2036 WALKER, FOLDING (E0135)  (PICKUP),  ADJ OR FIX
HEIGHT **     E0141 E0141 2040 WALKER, WHEELED (E0141),  W/OUT SEAT **     E0142
DM570 2034 RIGID WALKER (E0142), WHEELED, W/ SEAT **     E0143 E0143 2029 WALKER
FOLDING, WHEELED (E0143), W/OUT SEAT **     E0145 DM570 2039 WALKER (E0145),
WHEELED, W/ SEAT AND CRUTCH ATTACHMENTS **     E0146 DM570 2038 WALKER, WHEELED,
W/ SEAT (E0146) **     E0147 E0147 2030 WALKER HVY DUT (E0147),  MULT BRAKING
SYS, VAR WHEEL RESISTANCE **     E0153 E0153 2032 CRUTCH PLATFORM ATTACHMENT
(E0153), FOREARM EA **     E0154 E0154 2033 WALKER PLATFORM ATTACHMENT (E0154),
EA **     E0155 E0155 2041 WALKER WHEEL ATTACHMENT (E0155), RIGID (PICKUP)
WALKER **     E0156 DM570 2035 WALKER SEAT ATTACHMENT (E0156) **     E0157 E0157
2022 WALKER, CRUTCH ATTACHMENT (E0157), EACH **     E0158 E0158 2031 WALKER LEG
EXTENSIONS (E0158) **     E0163 E0163 2047 COMMODE CHAIR, STATIONARY  (E0163), 
W/ FIX ARMS **     E0164 E0164 2045 COMMODE CHAIR, MOBILE  (E0164),  W/ FIX ARMS
**     E0165 E0165 2046 COMMODE CHAIR (E0165), STATIONARY, W/ DETACH ARMS **    
E0165 E0165 2591 COMMODE, XXWIDE(E0165) **     E0166 E0166 2044 COMMODE CHAIR
(E0166), MOBILE, W/ DETACH ARMS **     E0167 E0167 2051 COMMODE CHAIR, PAIL OR
PAN (E0167) **     E0176 E0176 2142 CUSHION (E0176) OR AIR PRESSURE PAD,
NON-POSITIONING **     E0176 E0176 2394 REPLACEMENT PAD (E0176) ALTERNATING
PRESS **     E0177 E0177 2224 CUSHION OR WATER PRESS PAD (E0177), NONPOSITIONING
**     E0178 E0178 2160 CUSHION OR GEL PRESS PAD (E0178), NONPOSITIONING **    
E0179 E0179 2154 CUSHION (E0179) OR DRY PRESSURE PAD, NONPOSTIONING **     E0180
E0180 2196 PUMP (E0180), ALTERNATING PRESSURES W/PAD ** **   E0181 E0181 2197
PUMP (E0181), ALTERNATING PRESS W/PAD,  HVY DUTY ** **   E0184 E0184 2074
MATTRESS, DRY PRESSURE (E0184) **     E0185 E0185 2076 MATTRESS (E0185), GEL OR
GEL-LIKE PRESSURE PAD **     E0186 E0186 2064 MATTRESS, AIR PRESSURE (E0186) **
    E0187 E0187 2099 MATTRESS, WATER PRESSURE (E0187) **     E0188 DM570 2217
PAD, SYNTHETIC SHEEPSKIN (A9900) **     E0189 DM570 2177 PAD, LAMBSWOOL
SHEEPSKIN (E0189), ANY SIZE COST+10%     E0192 E0192 2573 CUSHION, JAY FOR W/C
(E0192) ** **   E0192 E0192 2572 CUSHION, ROHO FOR W/C  (E0192) ** **   E0192
E0192 2178 W/C PAD (E0192), LOW PRESS AND POSITIONING EQUALIZATION ** **   E0193
E0193 2098 MATTRESS, LOW AIR LOSS (E0193), INCL. BED ** ** ** E0194 DM570 2063
AIR FLUIDIZED BED (E0194)   ** ** E0196 E0196 2077 MATTRESS, GEL PRESSURE
(E0196) **     E0197 E0197 2065 MATTRESS, AIR PRESSURE PAD (E0197) **     E0198
E0198 2100 MATTRESS (E0198), WATER PRESSURE PAD **     E0199 E0199 2075
MATTRESS, DRY PRESSURE PAD (E0199) **     E0200 E0200 2228 HEAT LAMP (E0200), 
W/OUT STAND, INCL/BULB, OR INFRARED ELEMENT **     E0202 E0202 2229 PHOTOTHERAPY
(BILIRUBIN) (E0202), LIGHT WIT     ** E0202 E0202 2524 PHOTOTHERAPY, BILI
BLANKET (E0202)     ** E0205 E0205 2227 HEAT LAMP (E0205), WITH STAND, INCL/
BULB, OR INFRARED ELEMENT **     E0210 DM570 2156 HEATING PAD, STANDARD (E0210)
**     E0215 DM570 2155 HEATING PAD (E0215), ELECTRIC, MOIST **     E0218 DM570
2560 COLD THERAPY UNIT (E0218) ** ** ** E0235 DM570 2187 PARAFFIN BATH UNIT,
PORT (E0235) **     E0236 DM570 2199 PUMP (E0236) FOR WATER CIRCULATING PAD **  
  E0237 DM570 2223 HEAT COLD WATER (E0237) CIRCULATING PAD W/PUMP **     E0238
DM570 2179 HEATING PAD (E0238), MOIST, NON-ELECTRIC **     E0241 DM570 2867 BATH
TUB RAIL (E0241), WALL, L-SHAPE **     E0241 DM570 2862 BATH TUB RAIL, WALL, 12"
(E0241) **     E0241 DM570 2863 BATH TUB RAIL, WALL, 16" (E0241) **     E0241
DM570 2864 BATH TUB RAIL, WALL, 18" (E0241) **     E0241 DM570 2865 BATH TUB
RAIL, WALL, 24" (E0241) **     E0241 DM570 2866 BATH TUB RAIL, WALL, 36" (E0241)
**     E0241 DM570 2043 BATH TUB RAIL, WALL, UNSPECIFIED SIZE COST+10%     E0242
DM570 2042 BATH TUB RAIL, FLOOR BASE (E0242) **     E0243 DM570 2056 TOILET
RAIL, EACH (E0243) **     E0244 E0244 2587 TOILET SEAT (E0244) RAISED WITH ARMS
**     E0244 E0244 2052 TOILET SEAT, RAISED (E0244) **     E0245 DM570 2575 BATH
BENCH WITH BACK (E0245) **     E0245 DM570 2058 BATH TUB STOOL OR BENCH (E0245)
**     E0245 DM570 2578 TRANSFER BENCH, NON-PADDED (E0245) **     E0245 DM570
2577 TRANSFER BENCH, PADDED (E0245) **     E0246 DM570 2057 TRANSFER TUB
RAIL(E0246), ATTACHMENT **     E0249 DM570 2186 HEAT UNIT (E0249), WATER
CIRCULATING PAD **     E0255 E0255 2090 HOSP BED (E0255), VAR HEIGHT, HI-LO, W/
SIDE RAILS, W/ MATTRESS ** **   E0256 E0256 2091 HOSP BED (E0256), VAR HEIGHT,
HI-LO, W/ SIDE RAILS, W/O MATTRESS ** **   E0260 E0260 2083 HOSP BED (E0260),
SEMI-ELEC, W/ SIDE RAILS, W/ MATTRESS ** **   E0261 E0261 2084 HOSP BED (E0261),
SEMI-ELEC, W/ SIDE RAILS, W/OUT MATTRESS ** **   E0265 E0265 2086 HOSP BED
(E0265), TOTAL ELEC, W/ SIDE RAILS, W/ MATTRESS ** **   E0266 E0266 2087 HOSP
BED (E0266), TOTAL ELEC, W/ SIDE RAILS, W/OUT MATTRESS ** **   E0271 E0271 2096
MATTRESS, INNERSPRING (E0271) **     E0272 E0272 2095 MATTRESS, FOAM RUBBER
(E0272) **     E0273 DM570 2068 BED BOARD (E1399) **     E0274 DM570 2097
OVER-BED TABLE (E0274) **     E0275 E0275 2071 BED PAN, STANDARD (E0275), METAL
OR PLASTIC **     E0276 E0276 2070 BED PAN, FRACTURE (E0276), METAL OR PLASTIC
**     E0277 E0277 2066 MATTRESS (E0277), LOW AIR LOSS, ALT PRESSURE ** **  
E0280 DM570 2069 BED CRADLE, ANY TYPE (E1399) **     E0292 E0292 2092 HOSP BED
(E0292), VAR HEIGHT, HI-LO, W/OUT S/ RAILS, W/ MATTRESS ** **   E0293 E0293 2093
HOSP BED (E0293), VAR HEIGHT, HI-LO,  NO SIDE RAILS, NO MATTRESS ** **   E0294
E0294 2085 HOSP BED (E0294), SEMI-ELEC, W/OUT SIDE RAILS, W/ MATTRESS ** **  
E0295 E0295 2094 HOSP BED (E0295), SEMI-ELEC, W/OUT SIDE RAILS, W/OUT MATTRESS
** **   E0296 E0296 2089 HOSP BED (E0296), TOTAL ELEC, W/OUT SIDE RAILS, W/OUT
MATTRESS ** **   E0297 E0297 2088 HOSP BED (E0297), TOTAL ELEC, W/OUT SIDE
RAILS, W/ MATTRESS ** **   E0305 E0305 2073 BED SIDE RAILS (E0305), HALF LENGTH
**     E0310 E0310 2072 BED SIDE RAILS (E0310), FULL LENGTH **     E0315 DM570
2067 BED ACCESSORIES: BOARDS OR TABLES, ANY TYPE COST+10%     E0325 E0325 2060
URINAL; MALE (E0325), JUG-TYPE, ANY MATERIAL **     E0326 E0326 2059 URINAL;
FEMALE (E0326), JUG-TYPE, ANY MATERIAL **     E0372 E0372 7008 MATTRESS (E0372)
POWERED AIR OVERLAY   ** ** E0410 E0444 2369 O2 CONTENTS, LIQUID (E0444), PER
POUND **     E0416 E0443 2371 O2 REFILL FOR PORT (E0443) GAS SYSTEM ONLY, UP TO
23 CUBIC FEET **     E0424 E0424 2385 O2 SYS STATIONARY (E0424) COMPR GAS, RENT
  **   E0430 E0430 2374 O2 SYS PORT GAS, PURCH (E0430) **     E0431 E0431 2574
O2 SYS PORT GAS, LIGHTWEIGHT (E0431) W/CONSERV DEVICE,NO CONTENT ** **   E0431
E0431 2375 O2 SYS PORT GAS, RENT (E0431)   **   E0434 E0434 2377 O2 SYS PORT
LIQUID,RENT (E0434)   **   E0435 E0435 2376 O2 SYS PORT LIQUID, PURCH (E0435) **
    E0439 E0439 2388 O2 SYS STATIONARY (E0439) LIQUID, RENT   **   E0440 E0440
2387 O2 SYS STATIONARY (E0440) LIQUID, PURCH **     E0443 E0400 2869 O2
CONTENTS, H/K CYLINDER (E0400), 200-300 CUBIC FT **     E0444 E0444 2379 O2
CONTENTS, PORT LIQUID (E0444), PER UNIT (1 UNIT = 1 LB.) **     E0450 E0450 7555
POSITIVE PRESSURE VENTS (E0450)(E.G. T-BIRD)   **   E0450 E0450 2392 VENTILATOR
VOLUME (E0450), STATIONARY OR PORT ** **   E0450 E0450 7522 VENTILATOR, VOLUME,
(E0450) EMERGENCY BACKUP UNIT COST+10% **   E0452 E0452 2332 BILEVEL
INTERMITTENT (E0452) ASSIST DEVICE,(BIPAP) ** **   E0453 E0453 2390 VENTILATOR
THERAPEUTIC (E0453); FOR USE 12 HOURS OR LESS PER DAY ** **   E0455 E0455 2372
O2 TENT (E0455), EXCLUDING CROUP OR PEDIATRIC TENTS ** **   E0457 E0457 2323
CHEST SHELL (CUIRASS) (E0457) ** **   E0459 E0459 2324 CHEST WRAP (E0459) ** **
  E0460 E0460 2339 VENTILATOR (E0460), NEGATIVE PRESSURE , PORTABLE OR
STATIONARY ** **   E0480 DM570 2373 PERCUSSOR (E0480), ELEC OR PNEUM, HOME MODEL
** **   E0500 E0500 2333 IPPB , W/ BUILT-IN NEB (E0500) MAN OR AUTO VALVES;
INT/EXT POWER ** **   E0550 E0550 2328 HUMIDIFIER (E0550) DURABLE FOR EXTENSIV
SUP/ HUMID W/ IPPB OR O2 ** **   E0555 E0555 2330 HUMIDIFIER (E0555), DURABLE,
GLASS, FOR USE W/ REG OR FLOWMETER COST+10%     E0565 E0565 2325 COMPRESSOR, AIR
POWER (E0565) ** **   E0570 E0570 2336 NEBULIZER, W/ COMPRESSOR (E0570) **    
E0575 DM570 2571 NEBULIZER (E0575), ULTRASONIC, AC/DC ** **   E0575 DM570 2338
NEBULIZER; ULTRASONIC (E0575) ** **   E0585 E0585 2337 NEBULIZER(E0585), W/
COMPRESSOR AND HEATER ** **   E0600 E0600 2389 SUCTION PUMP (E0600), HOME MODEL
** **   E0600 E0600 7523 SUCTION UNIT, (E0600), PORTABLE AC/DC COST+10% COST+10%
  E0601 E0601 2326 CONTINUOUS POSITVE (E0601) AIRWAY PRESSURE DEVICE (CPAP) **
**   E0601 E0601 6965 CPAP, SELF TITRATING (E0601) ** **   E0605 DM570 2391
VAPORIZER, ROOM TYPE (E0605) **     E0606 DM570 2380 POSTURAL DRAINAGE BOARD
(E0606) **     E0607 E0607 6874 MONITOR, B/GLUCOSE (E0607) ACCUCHEK AD **    
E0607 E0607 2164 MONITOR, BLOOD GLUCOSE (E0607) **     E0608 E0608 2322 APNEA
MONITOR (E0608) ** **   E0608 E0608 2576 APNEA MONITOR (E0608) W/MEM (INCL
SMART) ** **   E0609 E0609 2146 MONITOR, BLOOD GLUCOSE (E0609) W/SPECIAL
FEATURES **     E0621 E0621 2215 PATIENT LIFT (E0621), SLING OR SEAT, CANVAS OR
NYLON **     E0625 DM570 2191 PATIENT LIFT (E0625), KARTOP, BATHROOM OR TOILET
COST+10%     E0627 E0627 4553 HIP CHAIR (E0627) ** **   E0627 DM570 2395 SEAT
LIFT CHAIR/MOTORIZED (E0627) **     E0627 DM570 2205 SEAT LIFT MECH (E0627) 
INCORPORATED INTO A COMB LIFT-CHAIR MECH **     E0630 E0630 2190 PATIENT LIFT,
HYDRAULIC (E0630), W/ SEAT OR SLING ** **   E0635 DM570 2189 PATIENT LIFT
(E0635), ELEC W/ SEAT OR SLING **     E0650 E0650 2192 PNEUM COMPRESSOR (E0650),
NON-SEG HOME MODEL ** **   E0651 E0651 2194 PNEUM COMPRESSOR (E0651), SEG HOME
MODEL W/OUT CALIB GRAD PRES ** **   E0652 E0652 2193 PNEUM COMPRESSOR (E0652),
SEG HOME MODEL W/ CALIB GRAD PRES ** **   E0655 E0655 2182 PNEUM COMPRESSOR
(E0655), NON-SEG APPLIANCE, HALF ARM **     E0660 E0660 2181 PNEUM COMPRESSOR
(E0660), NON-SEG APPLIANCE, FULL LEG **     E0665 E0665 2180 PNEUM COMPRESSOR
(E0665), NON-SEG APPLIANCE, FULL ARM **     E0666 E0666 2183 PNEUM COMPRESSOR
(E0666), NON-SEG APPLIANCE, HALF LEG **     E0667 E0667 2210 PNEUM APPLIANCE
(E0667), SEG, FULL LEG **     E0668 E0668 2209 PNEUM APPLIANCE (E0668), SEG,
FULL ARM **     E0669 E0669 2212 PNEUM APPLIANCE (E0669), SEG, HALF LEG **    
E0670 E0670 2211 PNEUM APPLIANCE (E0670), SEG, HALF ARM **     E0671 E0671 2207
PNEUM APPLIANCE (E0671), SEG GRAD PRESS, FULL LEG **     E0672 E0672 2206 PNEUM
APPLIANCE (E0672), SEG GRAD PRESS, FULL ARM **     E0673 E0673 2208 PNEUM
APPLIANCE (E0673), SEG GRAD PRESS, HALF LEG **     E0690 DM570 2221 ULTRAVIOLET
CABINET (E0690), APPROPRIATE FOR HOME USE **     E0700 DM570 2204 SAFETY EQUIP
(E0700) (E.G., BELT, HARNESS OR VEST) COST+10%     E0710 DM570 2202 RESTRAINTS
(E0710), ANY TYPE (BODY, CHEST, WRIST OR ANKLE) **     E0720 E0720 2219 TENS
(E0720), TWO LEAD, LOCALIZED STIMULATION ** **   E0730 E0730 2218 TENS (E0730),
FOUR LEAD, LARGER AREA/MULTIPLE NERVE STIMULATION ** **   E0731 E0731 2159 TENS
OR NMES (E0731), CONDUCTIVE GARMENT **     E0744 E0744 2120 STIMULATOR (E0744),
NEUROMUSCULAR FOR SCOLIOSIS ** **   E0745 E0745 2121 STIMULATOR (E0745),
NEUROMUSCULAR, ELECTRONIC SHOCK UNIT ** **   E0745 E0745 6915 STIMULATOR FOUR CH
(E0745), NEUROMUSCULAR ** **   E0746 DM570 2109 ELECTROMYOGRAPHY (EMG) (E0746),
BIOFEEDBACK DEVICE ** **   E0747 DM570 2122 STIMULATOR (E0747), OSTEOGENIC,
NON-INVASIVE **     E0748 DM570 2124 STIMULATOR (E0748), OSTEOGENIC
NON-INVASIVE, SPINAL APPLICATIONS **     E0755 DM570 2157 STIMULATOR (E0755),
ELECTRONIC SALIVARY REFLEX, NON INVASIVE **     E0776 E0776 2175 IV POLE (E0776)
** **   E0784 E0784 2158 PUMP (E0784), EXT AMBULATORY INFUSION, MINIMED, INSULIN
**     E0784 E0784 6771 PUMP (E0784), INSULIN EXT INFUSION DISETRONICS OR OTHER
**     E0840 E0840 2133 TRACTION FRAME (E0840), ATTACH TO HEADBOARD, CERVICAL
TRACTION **     E0850 E0850 2134 TRACTION STAND (E0850), FREE STANDING, CERVICAL
TRACTION ** **   E0855 E0855 7484 TRACTION (E0855), W/O FRAME OR STAND COST+10%
    E0860 E0860 2130 TRACTION EQUIP (E0860), OVERDOOR, CERVICAL **     E0870
E0870 2131 TRACTION FRAME (E0870), ATTACH TO FOOTBOARD, EXTREMITY, BUCKS ** **  
E0880 E0880 2135 TRACTION STAND (E0880) FREE/STAND EXTREMITY TRACTION, EG,
BUCK'S ** **   E0890 E0890 2132 TRACTION FRAME (E0890), ATTACH TO FOOTBOARD,
PELVIC TRACTION ** **   E0900 E0900 2136 TRACTION STAND (E0900) FREE/ STAND
PELVIC TRACTION,( EG, BUCK'S) ** **   E0910 E0910 2138 TRAPEZE BARS (E0910),
A/K/A PT HELPER, ATTACH TO BED W/ GRAB BAR ** **   E0920 E0920 2111 FRACTURE
FRAME (E0920), ATTACH TO BED, INCLUDING WEIGHTS ** **   E0935 E0935 2125 PASSIVE
MOTION (E0935) EXERCISE DEVICE     ** E0935 E0935 2859 PASSIVE MOTION (E0935)
EXERCISE DEVICE, ANKLE     ** E0935 E0935 2860 PASSIVE MOTION (E0935) EXERCISE
DEVICE, ELBOW     ** E0935 E0935 2857 PASSIVE MOTION (E0935) EXERCISE DEVICE,
HAND     ** E0935 E0935 2858 PASSIVE MOTION (E0935) EXERCISE DEVICE, SHOULDER  
  ** E0935 E0935 2861 PASSIVE MOTION (E0935) EXERCISE DEVICE, WRIST     ** E0940
E0940 2137 TRAPEZE BAR (E0940), FREE STANDING, COMPLETE W/ GRAB BAR ** **  
E0941 E0941 2116 TRACTION DEVICE (E0941), GRAVITY ASSISTED ** **   E0942 E0942
2101 HARNESS/HALTER (E0942), CERVICAL HEAD **     E0944 E0944 2126 HARNESS
(E0944), PELVIC BELT, BOOT **     E0945 DM570 2110 HARNESS (E0945), EXTREMITY
BELT ** **   E0946 E0946 2115 FRACTURE, FRAME (E0946), DUAL W/ CROSS BARS,
ATTACH TO BED ** **   E0947 E0947 2113 FRACTURE FRAME (E0947), ATTACHMENTS FOR
COMPLEX PELVIC TRACTION COST+10% COST+10%   E0948 E0948 2112 FRACTURE FRAME
(E0948) ATTACHMENTS FOR COMPLEX CERVICAL TRACTION COST+10% COST+10%   E0950
DM570 2139 TRAY (E0950) **     E0958 E0958 2307 W/C PART ATTACHMENT (E0958) TO
CONVERT ANY W/C TO ONE ARM DRIVE **     E0959 E0959 2237 W/C PART AMPUTEE
ADAPTER(E0959) (COMPENSATE FOR TRANS OF WEIGHT) **     E0962 E0962 2232 CUSHION
FOR WC 1" (E0962) **     E0963 E0963 2233 CUSHION FOR WC 2" (E0963) **     E0964
E0964 2234 CUSHION FOR WC 3" (E0964) **     E0965 E0965 2235 CUSHION FOR WC 4"
(E0965) **     E0972 DM570 2230 TRANSFER BOARD OR DEVICE (E0972) **     E0977
E0977 2317 CUSHION, WEDGE FOR W/C (E0977) **     E0978 E0978 2248 BELT, SAFETY
(E0978) W/ AIRPLANE BUCKLE, W/C **     E0979 DM570 2249 BELT, SAFETY (E0979) W/
VELCRO CLOSURE, W/C **     E0980 DM570 2292 SAFETY VEST (E0980), W/C **    
E1031 E1031 2291 ROLLABOUT CHAIR (E1031), W/ CASTORS 5" OR GREATER ** **   E1050
E1050 2260 W/C FULL/REC (E1050), FIX ARMS, SWING AWAY DETACH ELEV LEG RESTS **
**   E1060 E1060 2259 W/C FULL/REC (E1070), DETACH ARMS, SWING AWAY DETACH
FOOTREST ** **   E1065 E1065 2287 W/C POWER ATTACHMENT (E1065) **     E1066
E1066 2247 BATTERY CHARGER (E1066) **     E1069 E1069 2255 BATTERY, DEEP CYCLE
(E1069) **     E1070 E1070 2258 W/C FULL/REC (E1060), DETACH ARMS, SWING AWAY
DET/ ELEV LEGRESTS ** **   E1083 E1083 2263 W/C HEMI (E1083), FIX ARMS, SWING
AWAY DETACH ABLE ELEV LEG REST ** **   E1084 E1084 2262 W/C HEMI (E1084), DETACH
ARMS, SWING AWAY DETACH ELEV LEG RESTS ** **   E1085 E1085 2264 W/C HEMI
(E1085), FIX ARMS, SWING AWAY DETACH ABLE FOOT RESTS ** **   E1086 E1086 2261
W/C HEMI (E1086), DETACH ARMS, SWING AWAY DETACH FOOTRESTS ** **   E1087 E1087
2265 W/C HI STRENGTH  LT-WT (E1087), FIX ARMS, S/AWAY  ELEV LEG RESTS ** **  
E1088 E1088 2268 W/C HI STRENGTH LT-WGT (E1088), D/ ARMS, S/AWAY ELEV LEG RESTS
** **   E1089 E1089 2266 W/C HI STRENGTH LT-WGT (E1089), FIX ARMS, S/AWAY DETACH
FOOTREST ** **   E1090 E1090 2267 W/C HI STRENGTH LT-WG (E1090), DETACH ARMS,
S/AWAY D/FOOT RESTS ** **   E1091 E1091 2321 W/C YOUTH, ANY TYPE (E1091) ** **  
E1092 E1092 2319 W/C WIDE HVY DUTY (E1092), DETACH ARMS S/AWAY DETACH ELEVAT
LEGS ** **   E1093 E1093 2320 W/C WIDE HVY DUTY (E1093), DETACH ARMS S/AWAY
DETACH FOOTRESTS ** **   E1100 E1100 2296 W/C SEMI-RECLINING (E1100), SWING AWAY
DETACH ELEV LEG RESTS ** **   E1110 E1110 2295 W/C SEMI-RECLINING (E1110),
DETACH ARMS ELEV LEG REST ** **   E1130 E1130 2303 W/C STANDARD (E1130), FIX OR
SWING AWAY DETACH FOOTRESTS ** **   E1140 E1140 2313 W/C (E1140), DETACH ARMS
SWING AWAY DETACH FOOTRESTS ** **   E1150 E1150 2314 W/C (E1150), DETACH ARMS,
SWING AWAY DETACH ELEVAT LEGRESTS ** **   E1160 E1160 2315 W/C (E1160), W/ FIX
ARMS, SWING AWAY DETACH ELEVAT LEGRESTS ** **   E1160 E1160 2396 W/C (E1160),
W/FIX ARMS REMOVABLE FOOTRESTS ** **   E1170 E1170 2241 W/C AMPUTEE (E1170), FIX
ARMS, SWING AWAY DETACH ELEV LEGRESTS ** **   E1171 E1171 2242 W/C AMPUTEE
(E1171), FIX ARMS, W/OUT FOOTRESTS OR LEGREST ** **   E1172 E1172 2240 W/C
AMPUTEE (E1172), DETACH ARMS W/OUT FOOTRESTS OR LEGREST ** **   E1180 E1180 2239
W/C AMPUTEE (E1180), DETACH ARMS SWING AWAY DETACH FOOTRESTS ** **   E1190 E1190
2238 W/C AMPUTEE (E1190), DETACH ARMS SWING AWAY DETACH ELEV LEGRESTS ** **  
E1195 E1195 2273 W/C HVY DUTY (E1195), FIX ARMS, SWING AWAY DETACH ELEV LEGRESTS
** **   E1200 E1200 2243 W/C AMPUTEE (E1200), FIX FULL LENGTH ARMS, S/AWAY 
D/FOOTREST ** **   E1210 E1210 2281 W/C MOTORIZED (E1210), FIX ARMS, S/AWAY
DETACH ELEV LEG RESTS COST+10% **   E1211 E1211 2279 W/C MOTORIZED (E1211),
DETACH ARMS , S/AWAY DETACH FOOT RESTS COST+10% **   E1212 E1212 2282 W/C
MOTORIZED (E1212) , FIX ARMS, SWING AWAY DETACH FOOT RESTS COST+10% **   E1213
E1213 2280 W/C MOTORIZED (E1213), DETACH ARMS S/AWAY, DETACH ELEV LEG REST
COST+10% **   E1220 E1220 2551 W/C CUSTOM (E1220) COST+10%     E1220 E1220 2579
W/C XXWIDE (E1220)     COST+10% E1230 E1230 2288 SCOOTER (E1230), THREE OR 4
WHEEL ** **   E1240 E1240 2276 W/C LT-WGT (E1240), DETACH ARMS SWING AWAY
DETACH, ELEV LEGREST ** **   E1250 E1250 2278 W/C LT-WGT (E1250), FIX ARMS,
SWING AWAY DETACH FOOTREST ** **   E1260 E1260 2275 W/C LT-WGT (E1260), DETACH
ARMS SWING AWAY DETACH FOOTREST ** **   E1270 E1270 2277 W/C LT-WGT (E1270), FIX
ARMS, SWING AWAY DETACH ELEV LEGRESTS ** **   E1280 E1280 2270 W/C HVY DUTY
(E1280), DETACH ARMS ELEV LEGRESTS ** **   E1285 E1285 2274 W/C HVY DUTY
(E1285), FIX ARMS, SWING AWAY DETACH FOOTREST ** **   E1290 E1290 2271 W/C HVY
DUTY (E1290), DETACH ARMS SWING AWAY DETACH FOOTREST ** **   E1295 E1295 2272
W/C HVY DUTY (E1295), FIX ARMS, ELEV LEGREST ** **   E1300 DM570 2062 WHIRLPOOL
(E1300), PORT (OVERTUB TYPE) **     E1310 DM570 2061 WHIRLPOOL (E1399), NON-PORT
(BUILT-IN TYPE) COST+10%     E1353 E1353 2381 O2 REGULATOR (E1353) ** **   E1355
E1355 2384 CYLINDER STAND/RACK (E1355) **     E1372 E1372 2331 IMMERSION EXT
HEATER (E1372) FOR NEBULIZER ** **   E1375 E1375 2334 NEBULIZER PORT (E1375) W/
SMALL COMPRESSOR, W/ LIMITED FLOW **     E1399 DM570 2568 ADAPTER (A9900), AC/DC
**     E1399 E1399 2586 APNEA MONITOR DOWNLOAD (E1399)     ** E1399 DM570 2552
BATH LIFT (E1399), CUSTOM COST+10%     E1399 DM570 2563 BED WEDGE (E1399), 12"
**     E1399 DM570 2856 BEDROOM EQUIPMENT (E1399), CUSTOM COST+10%     E1399
E1399 2525 BREAST PUMP, ELECTRIC (E1399) ** **   E1399 DM570 2581 BREAST PUMP,
INSTITUTIONAL (E1399) **     E1399 E1399 2580 BREAST PUMP, MANUAL (E1399) **    
E1399 DM570 2593 COLD THERAPY UNIT, PAD (E1399) **     E1399 E1399 2565 COMMODE
(E1399), DROP ARM, HEAVY DUTY **     E1399 E1399 2582 COMPRESSION PUMP BOOT
(E1399) **     E1399 E1399 2583 COMPRESSION PUMP, FOOT (E1399)   **   E1399
A9900 2569 CPAP HUMIDIFIER (A9900), HEATED ** **   E1399 A9900 2635 CPAP/BIPAP
SUPPLIES (A9900) COST+10%     E1399 E1399 2327 DURABLE MEDICAL EQUIP (E1399),
MISCELLANEOUS COST+10%     E1399 E1220 2584 GERI CHAIR (E1399), THREE POSITION
RECLINING   **   E1399 DM570 6780 HOLTER MONITOR (G0004)   **   E1399 E0265 2590
HOSP BED (E1399), ELECTRIC, XLONG, W/MATTRESS & SIDE RAILS ** **   E1399 E0200
2868 LAMP, ULTRAVIOLET (E1399) **     E1399 DM570 2588 MONITOR (E1399), VITAL
SIGNS   **   E1399 DM570 2529 O2 ANALYZER (A9900) ** **   E1399 A9900 2594 O2
CONSERVATION DEVICE (A9900) ** **   E1399 DM570 6775 OXIMETRY TEST (E1399)    
** E1399 DM570 2555 PATIENT LIFT, CUSTOM (E1399) COST+10%     E1399 DM570 2561
PEAK FLOW METER (E1399) **     E1399 E1399 4559 PEDIATRIC WALKER (E1399)
COST+10%     E1399 DM570 2567 PNEUMOGRAM (E1399) **     E1399 E1399 2553
POSITIONING, CUSTOM (E1399) COST+10%     E1399 E1399 2526 PULSE OXIMETER (E1399)
** **   E1399 E1399 2527 PULSE OXIMETER W/ PROBE (E1399) ** **   E1399 DM570
2562 SHOWER, HAND HELD (E1399) **     E1399 DM570 2592 SLEEP STUDY, ADULT
(E1399) **     E1399 DM590 7483 STIMULATOR (E1399), MUSCLE, LOW VOLTAGE OR
INTERFERENTIAL COST+10% COST+10%   E1399 DM570 2855 THERAPY EQUIPMENT, CUSTOM
(E1399) COST+10%     E1399 DM570 6774 THERAPY PERCUSSION, GENERATOR ONLY ** **  
E1399 E1399 7506 W/C, CUSTOM (E1399) MANUAL ADULT COST+10%     E1399 E1399 7504
W/C, CUSTOM (E1399) MANUAL PEDIATRIC COST+10%     E1399 E1399 7507 W/C, CUSTOM
(E1399) POWER ADULT COST+10%     E1399 E1399 7505 W/C, CUSTOM (E1399) POWER
PEDIATRIC COST+10%     E1399 E1399 2564 WALKER (E1399), HEAVY DUTY, EXTRA WIDE
**     E1399 E1399 2585 WALKER (E1399), HEMI **     E1399 DM570 6873 WOUND
SUCTION DEVICE (K0538)     COST+10% E1400 E1390 2361 O2 CONC (E1390),MANUF SPEC
MAXFLOWRATE = 2 LTS PER MIN@85% ** **   G0015 DM570 6779 CARDIAC EVENT MONITOR
(G0015)   **   K0163 DM590 3713 ERECTION SYSTEM, VACUUM (K0163) **     K0183
DM590 2516 CPAP MASK (K0183) **     K0184 DM590 2515 NASAL PILLOWS/SEALS (K0184)
REPLACEMENT FOR NASAL APP/ DVC, PAIR **     K0185 DM590 2514 CPAP HEADGEAR
(K0185) **     K0186 DM590 2513 CPAP CHIN STRAP (K0186) **     K0187 DM590 2512
CPAP TUBING (K0187) **     K0188 DM590 2511 CPAP FILTER (A9900), DISPOSABLE **  
  K0189 DM590 2510 CPAP FILTER (A9900), NON-DISPOSABLE **     K0268 DM590 2509
CPAP HUMIDIFIER (K0268), COOL **     K0413 DM590 6889 MATTRESS (K0413),
NONPOWERED, EQUIVALENT   **   E1399 E1399 7673 MATTRESS (E1399) V-CUE DYNAMIC
AIR THERAPY     COST+10% A4608 A9900 7621 CATHETER TRACH (A4608) 11CM 1 SCOOP **
    E1399 A9900 7664 COFFLATOR (E1399CF) MANUAL SECRETION MOBIL DEVICE   **  
E0168B A9900 7643 COMMODE (E0168B) HVY DUTY BEDSIDE CHAIR 251-450 LBS. **    
E0168C A9900 7644 COMMODE (E0168C) HVY DUTY DROP ARM 451-850 LBS. **     A6234
HH591 7626 DRESSING <16 SQ IN (A6234) HYDROCOLLOID DRESSING, EA **     A6258
HH591 7627 DRESSING >16 SQ IN (A6258) TRANSPAREN FILM, EA **     A46203 HH591
7625 DRESSING COMPOSITE <16 SQ IN (A46203) SELF ADH, EA **     B9998B DM590 7655
ENT (B9998B) EXT SET Y SITE F/KANGAROO PUMP **     B9998C DM590 7656 ENT
(B9998C) EXT SET W/ CLAMP BASIC **     B9998D DM590 7657 ENT (B9998D) FARRELL
GASTRIC RELIEF VLV **     B9998E DM590 7658 ENT (B9998E) GASTRO EXT SET **    
B9998F DM590 7659 ENT (B9998F) GASTRO TUBE ANY SIZE MIC-KEY OR HIDE A PORT **  
  E1399 A9900 7620 HUMID-VENT (E1399) ARTIFICIAL NOSE **     E1399 A9900 7660
IPPB (E1399) UNIV SET UP W/MANIFOLD NEBULIZER **     K0105 A9900 7639 IV POLE
(K0105) ATTACH F/ W/C **     E1399 A9900 7641 MECHANICAL SCALE (E1399)
PEDIATRIC/NEONATAL **     A7008 A9900 7661 NEBULIZER (A7008) KIT PREFILL W/STR
H20 1L BAX **     E1399 A9900 7663 O2 CONNECTOR (E1399) SIMS/IRRIGATION NOZZLE
BAX **     E1399 A9900 7615 O2 HUMIDIFIER (E1399) AQUA+NEONATAL EA HUD **    
E1399 A9900 7623 O2 SWIVEL (E1399) ADAPTER ANGLED STERILE **     L8501 A9900
7624 SPEAKING VALVE (L8501) WHITE PAS **     A4319 HH591 7629 STERILE WATER
(A4319) F/IRRIG 1L BAX **     A7001 HH591 7619 SUCTION BOTTLE (A7001) W/LID &
TUBING **     E1399 A9900 7616 SUCTION FILTER (E1399) BACTERIA **     A6265
HH591 7628 TAPE ALL TYPES (A6265) EXCLUDING MICROFOAM, PER 18 SQ INCHES **    
A4481 A9900 7622 TRACH FILTER (A4481) BACTERIA ELECTROSTATIC **     A4623 A9900
7618 TRACH INNER (A4623) CANNULA **     A4621 A9900 7617 TRACH TUBE MASK (A4621)
COLLAR OR HOLDER **     A7010 A9900 7662 TUBING (A7010) AEROSOL CORRUGATED PER
FOOT **     E1399 A9900 7631 VENT ADAPTER (E1399) MDI HUD **     A9900 A9900
7630 VENT BATTERY CHARGER (A9900) 12V GEL **     E1399 A9900 7632 VENT CONNECTOR
(E1399) PED OR ADULT OMNIFLEX DISP **     E1399 A9900 7633 VENT FILTER (E1399)
HYGROBAC S ELECTOSTATIC MAL **     E1399 A9900 7634 VENT THERMOMETER (E1399) W/
ADAPTER **     K0108 A9900 7638 W/C BRAKE EXTENSION (K0108) TIP BLK 10/PK **    
E1399 A9900 7635 WALKER BASKET (E1399) VINYL COATED **     E0159 A9900 7640
WALKER BRAKE (E0159) ATTACHMENT **     E0148 A9900 7636 WALKER HVY DUTY (E0148)
FOLDING X-WIDE **     E0149 A9900 7637 WALKER HVY DUTY (E0149) W/ WHEELS **    
E1399 A9900 7645 CPAP (E1399) DC BATTERY ADAPTER CABLE **     E1399 A9900 7646
CPAP (E1399) EXHALATION PORT DISP **     E1399 A9900 7647 CPAP (E1399) FUSE KIT
INTERNATIONAL A/C **     E1399 A9900 7648 CPAP (E1399) HUMIDIFIER CHAMBER KIT
DISP **     E1399 A9900 7649 CPAP (E1399) HUMIDIFIER CHAMBER REUSABLE **    
E1399 A9900 7650 CPAP (E1399) HUMIDIFIER MOUNTING TRAY **     E1399 A9900 7651
CPAP (E1399) INVERTOR AC/DC **     E1399 A9900 7652 CPAP (E1399) POWER CORD
F/ARIA-SYNC **     E1399 A9900 7653 CPAP (E1399) SHELL W/O PRESSURE TAP **    
A9900 DM590 7566 CPAP CALIBRATION SHELL (A9900) **     A9900 DM590 7565 CPAP
SHORT TUBING (A9900) **     E0601 E0601 7690 VENT, CONTINUOUS POSITIVE (E0500)
AIRWAY PRESSURE DEVICE N/A **   E0452 E0452 7691 VENT, BILEVEL INTERMITTENT
(E0500) ASSIST DEVICE (BIPAP) N/A **  

 

The following items were added in 2002: E0747 DM570 6875 STIMULATOR, OSTEOGENIC,
ULTRASOUND                          **     A9900 A9900 7695 GEL/SILICON GOLD
SEAL CPAP/BIPAP MASK (A9900) **     A9900 A9900 7701 VENT THERAPEUTIC ST BIPAP
W/ BACKUP RATE (K0533) N/A **   A9900 A9900 7703 O2 SYS HELIOS PORT LIQUID, RENT
(E1399)   COST+10%   HH591 HH591 7704 PUMP, EXT INFUSION, DANA DIABECARE,
INSULIN (E0784) COST+10%     E0784 E0784 7731 PUMP, EXT INFUSION, ANIMAS,
INSULIN (E0784) **     A9900 A9900 7737 CPAP DREAM SEAL INTERFACE FOR USE WITH
BREEZE MASK (A9900) COST+10%     DM590 DM590 7738 CPAP CHIN STRAP DELUXE (K0186)
COST+10%     E1340 E1340 7768 W/C REPAIRS - CUSTOM (E1340) COST+10%    

 

The following may be charged under extraordinary circumstances: E1399 E1399 4551
LABOR/SERVICE/SHIPPING CHARGES COST+10%     E1399 E1399 2731 SHIPPING AND
HANDLING FEES COST+10%    

 

The following may be charged if over and above routine on rental equipment:
E1350 E1350 2382 REPAIR OR NON-ROUTINE (E1350) SERVICE REQUIRING SKILL OF A TECH
COST+10%     E1340 E1340 2554 W/C REPAIRS - STANDARD (E1340) COST+10%     E1399
E1399 4552 MISCELLANEOUS SUPPLIES COST+10%   COST+10% E1399 E1399 2589 REPAIR
(E1399), RESPIRATORY EQUIPMENT COST+10%     E1399 E1399 4561 RESPIRATORY
SUPPLIES (A4618) COST+10%   COST+10% E1399 E1399 4549 TENS/APNEA SUPPLIES
COST+10%   COST+10%

 

NOTES:

1.  Whether rental or purchase, rates include all shipping, labor and set-up.

2.   If item is rented, rates include all supplies to enable the equipment to
function effectively, with the exception of supplies for CPAP, BIPAP,
Ventilators, Suction, Enteral Pumps and CPM.  Such exception supplies will be
billed at cost plus 10%.

3.   If item is rented, rates include repair and maintenance costs.

4.   If item is purchased, supplies, repair and maintenance will be billed at
cost plus 10%.

5.   All equipment not listed above will be billed at cost plus 10% until rates
are mutually established and become part of the fee schedule.

6.   Rates effective through 12/31/2003.

** Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Gentiva Health Network
EXHIBIT B1:  TRADITIONAL HOME HEALTH PPO FEE-FOR-SERVICE SCHEDULE
Effective January 1, 2003

 

The following Traditional Home Health Services have both Visit and Hourly rates.
Notes 1, 2, 3, 4, 5 and 6 apply Area 1 Area 2 Area 3   Visit Hour Visit Hour
Visit Hour CERTIFIED NURSES AIDE ** ** ** ** ** ** HOME HEALTH  AIDE ** ** ** **
** ** LVN/LPN ** ** ** ** ** ** LVN/LPN - HIGH TECH ** ** ** ** ** ** PEDIATRIC
HIGH TECH LVN/LPN ** ** ** ** ** ** PEDIATRIC HIGH TECH RN ** ** ** ** ** **
PEDIATRIC LVN/LPN ** ** ** ** ** ** PEDIATRIC RN ** ** ** ** ** ** RN ** ** **
** ** ** RN HIGH TECH  INFUSION ** ** ** ** ** ** RN HIGH TECH OTHER ** ** ** **
** **

 

The following Traditional Home Health Services have Visit only rates. Notes 1,
3, 4, 5, 7 and 8 apply Area 1 Area 2 Area 3   Visit Hour Visit Hour Visit Hour
DIABETIC NURSE ** N/A ** N/A ** N/A DIETITIAN ** N/A ** N/A ** N/A ENTEROSTOMAL
THERAPIST ** N/A ** N/A ** N/A MATERNAL CHILD HEALTH ** N/A ** N/A ** N/A
MEDICAL SOCIAL WORKER ** N/A ** N/A ** N/A OCCUPATIONAL THERAPIST ** N/A ** N/A
** N/A OCCUPATIONAL THERAPIST ASSISTANT N/A N/A N/A N/A N/A N/A PHLEBOTOMIST **
N/A ** N/A ** N/A PHOTOTHERAPY PACKAGE SERVICE ** N/A ** N/A ** N/A PHYSICAL
THERAPIST ** N/A ** N/A ** N/A PHYSICAL THERAPIST ASSISTANT N/A N/A N/A N/A N/A
N/A PSYCHIATRIC NURSE ** N/A ** N/A ** N/A REHABILITATION NURSE ** N/A ** N/A **
N/A RESPIRATORY THERAPIST ** N/A ** N/A ** N/A RN ASSESSMENT, INITIAL ** N/A **
N/A ** N/A RN SKILLED NURSING ADMISSION VISIT N/A N/A N/A N/A N/A N/A RN SKILLED
NURSING VISIT-EXTENSIVE ** N/A ** N/A ** N/A SPEECH THERAPIST ** N/A ** N/A **
N/A

 

The following Traditional Home Health Service has Hourly only rates. Notes 3, 4
and 5 apply Area 1 Area 2 Area 3   Visit Hour Visit Hour Visit Hour HOMEMAKER
N/A ** N/A ** N/A **

 

The following Traditional Home Health Service is priced on a Per Diem basis.
Notes 3, 4 and 5 apply Area 1 Area 2 Area 3     Per Diem   Per Diem   Per Diem
COMPANION/LIVE IN   **   **   **

** Confidential Treatment Requested            

 

NOTES: 1.   Visits are defined as two (2) hours or less in duration (EXCEPT
MATERNAL CHILD HEALTH VISITS, which have no maximum duration). 2.   Hourly rate
for visits exceeding two (2) hours in duration, starting with hour 3. 3.   CIGNA
does not reimburse for travel time, weekend, holiday or evening differentials.
4.   Above prices have no exclusions. 5.   All services not listed above will be
billed at cost plus 10% until rates are mutually established and become part of
the fee schedule. 6.   RN High Tech Infusion visit and hourly utilization/costs
to be reported with HIT. 7.   Respiratory Therapist visit utilization/costs to
be reported with HME/RT. 8.   Diabetic Nurse, Psychiatric Nurse and
Rehabilitation Nurse assume specialty certification which is not readily
available in the home care environment.  Use requires special coordination. **
Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

EXHIBIT B2 HOME INFUSION THERAPY PPO FEE-FOR-SERVICE SCHEDULE
Effective January 1, 2003

 

The following Home Infusion Therapy service rates EXCLUDE drugs.  Drugs are
priced as a percentage discount off AWP (if applicable), and there is NO price
difference between primary and multiple therapies   Primary or Multiple Therapy
Per Diem Primary or Multiple Therapy Dispensing Fee Primary or Multiple Therapy
Drug Discount off AWP Ancillary Drugs   ** -15% Biological Response Modifiers  
** -13% Cardiac (Inotropic) Therapy **   -15% Chelation Therapy **   -15%
Chemotherapy **   -15% Enteral Therapy **   N/A Enzyme Therapy **   0% Growth
Hormone   ** -13% IV Immune Globulin **   0% Other Injectable Therapies   **
-13% Other Infusion Therapies **   -15% Pain Management Therapy **   -15%
Steroid Therapy **   -15% Thrombolytic (Anticoagulation) Therapy **   -15%
Synagis   ** -13% Remodulin Therapy **   -3%

 

The following Home Infusion Therapy service rates EXCLUDE drugs.  Drugs are
priced as a percentage discount off AWP, and there IS a price difference between
primary and multiple anti-infective therapies   Per Diem   Drug Discount Off AWP
Anti-Infectives - Primary Anti-Infective **   -15% Anti-Infectives - Multiple
Anti-Infective **   -15%

 

style="font-family: Arial; font-weight: bold" The following Home Infusion
Therapy service rate EXCLUDES drugs.  Drugs are priced per vial, and there is NO
price difference between primary and multiple anti-infective therapies   
Primary or Multiple Therapy Per Diem   Cost of Drug Flolan Therapy **      
Flolan 0.5 mg vial     AWP   Flolan 1.5 mg vial     AWP   Flolan diluent vial  
  AWP

 

The following Home Infusion Therapy service rates INCLUDE drugs, and there is NO
price difference between primary and multiple therapies   Primary or Multiple
Therapy Per Diem     Enteral Therapy **     Hydration Therapy **     Total
Parenteral Nutrition **    

** Confidential Treatment Requested      

 

--------------------------------------------------------------------------------

EXHIBIT B2 HOME INFUSION THERAPY PPO FEE-FOR-SERVICE SCHEDULE
 

NOTES: 1.  Per Diems EXCLUDING drugs include all costs related to the therapy
except the cost of drugs, including but not limited to facility overhead,
supplies, delivery, professional labor including compounding and monitoring, all
nursing required, maintenance of specialized catheters, equipment/patient
supplies, disposables, pumps, general and administrative expenses, etc.
  2.   Per Diems INCLUDING drugs include ALL costs - including but not limited
to cost of drugs, facility overhead, supplies, delivery, professional labor
including compounding and monitoring, all nursing required, maintenance of
specialized catheters, equipment/patient supplies, disposables, pumps, general
and administrative expenses, etc.   
  3.   "DISPENSING FEE" is defined as per each time the drug is dispensed by the
home infusion provider.
  4.   "PER DIEM" costs are the same for primary or multiple treatments for all
drug categories, except ANTI-INFECTIVES.
  5.   The per diem rate shall only be charged for those days the Participant
receives medication.
  6.   For home infusion pharmaceuticals not listed on fee schedule, AWP less
15% will apply.
  7.   Case Managers should utilize Enteral Therapy WITHOUT drugs as an infusion
benefit infrequently.  Generally, patient's requiring Enteral Therapy WITHOUT
drugs should have services coordinated through the DME benefit.
  ** Confidential Treatment Requested

 

The following are for the stated item ONLY.  Unless otherwise noted, nursing,
supplies, etc. are NOT included. Blood Transfusion per Unit (Tubing, Filters)  
  ** Catheter Care Per Diem     ** Midline Insertion (Catheter & Supplies)    
** PICC Line Insertion (Catheter & Supplies)     ** Blood Product     COST PLUS
10%

** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

EXHIBIT B2 HOME INFUSION THERAPY PPO FEE-FOR-SERVICE SCHEDULE
 

Factor Concentrates     Vial price Unit Price Factor VII       Novoseven 1200MCG
Vial       Novoseven 4800MCG Vial   **   Novoseven in 1200MCG or 4800MCG QTY    
**         Factor VIII (Recombinant)       Recombinate     ** Kogenate or
Helixate     ** Bioclate     N/A Helixate FS     ** Kogenate FS     ** Refacto  
  **         Factor VIII (Monoclonal)       Hemofil-M or A. R. C. Method M    
** Monoclate P     ** Monarc-M     **         Factor VIII (Other)       Koate  
  ** Humate     ** Alphanate SDHT     **         Factor IX (Recombinant)      
BeneFix     **         Factor IX (Monoclonal/High Purity)       Mononine     **
Alphanine     **         Factor IX (Other)       Konyne - 80     N/A Proplex T  
  ** Bebulin     ** Profilnine SD     **         Anti-Inhibitor Complex      
Autoplex-T     ** Feiba-VH     ** Hyate-C     **         HEMOSTATIC AGENTS      
DDAVP - 10ml vial     AWP - 10% Stimate  - 2.5ml vial     AWP - 10% Above rates
include all necessary ancillary supplies and waste disposal unit; 24-hour
on-call clinical support; home infusion monitoring system; product delivery
nationwide; patient training, education, and evaluation

** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

GENTIVA HEALTH SERVICES CARECENTRIX
EXHIBIT B3:  HOME MEDICAL EQUIPMENT/RESPIRATORY THERAPY
PPO FEE-FOR-SERVICE SCHEDULE
EFFECTIVE DATE:  JANUARY 1, 2003

HCPCS CODE CHC CODE GENTIVA CODE DESCRIPTION PURCHASE PRICE RENTAL PRICE DAILY
PRICE A4660 DM590 2520 MONITOR, BLOOD PRESSURE (A4660) W/STETH & CUFF **    
A4670 DM590 2518 MONITOR, BLOOD PRESSURE (A4670) , AUTOMATIC **     A9900 A9900
7552 BREEZE (A9900) CPAP/BIPAP MASK **     A9900 A9900 7553 FULL FACE (A9900)
MIRAGE CPAP/BIPAP MASK **     A9900 A9900 7554 GEL/SILICON (A9900) CPAP/BIPAP
MASK INCL GLD SEAL,PHANTM,MONARCH **     A9900 A9900 7556 SPECIALTY (A9900)
CPAP/BIPAP MASK (PROFILE OR SIMPICITY) **     DM590 HI531 2570 PUMP, ENTERAL
(B9002) ** **   B9998 DM590 6828 ENTERAL SUPPLIES (B9998)     COST+10% DM590
DM570 7551 BACK-PACK (E1399),  FOR PORTABLE ENTERAL PUMP **     DM590 DM590 2522
CANNULA, NASAL COST+10%     DM590 DM590 7509 ENTERAL PUMP, PORTABLE (B9002)
COST+10% COST+10%   DM590 DM590 7508 MASK, CPAP GEL OR SILICONE (K0183) COST+10%
    E0100 E0100 2020 CANE (E0100), ADJ OR FIX, W/ TIP **     E0105 E0105 2021
CANE, QUAD (E0105)  OR THREE PRONG, ADJ OR FIX, W/ TIPS **     E0110 E0110 2028
CRUTCHES, FOREARM (E0110),  ADJ OR FIX, PAIR, W/ TIPS, GRIPS **     E0111 E0111
2023 CRUTCH FOREARM (E0111),  ADJ OR FIX, EACH, W/ TIP AND GRIPS **     E0112
E0112 2027 CRUTCHES UNDERARM,  WOOD (E0112), ADJ OR FIX, PAIR, COMPLETE **    
E0113 E0113 2025 CRUTCH UNDERARM, WOOD (E0113),  ADJ OR FIX, EACH, COMPLETE **  
  E0114 E0114 2026 CRUTCHES UNDERARM, ALUM (E0114),  ADJ OR FIX, PAIR, COMPLETE
**     E0116 E0116 2024 CRUTCH UNDERARM, ALUM (E0116),  ADJ OR FIX, EACH,
COMPLETE **     E0130 E0130 2037 WALKER, RIGID (E0130)  (PICKUP), ADJ OR FIX
HEIGHT **     E0135 E0135 2036 WALKER, FOLDING (E0135)  (PICKUP),  ADJ OR FIX
HEIGHT **     E0141 E0141 2040 WALKER, WHEELED (E0141),  W/OUT SEAT **     E0142
DM570 2034 RIGID WALKER (E0142), WHEELED, W/ SEAT, **     E0143 E0143 2029
WALKER FOLDING, WHEELED (E0143), W/OUT SEAT **     E0145 DM570 2039 WALKER
(E0145), WHEELED, W/ SEAT AND CRUTCH ATTACHMENTS **     E0146 DM570 2038 WALKER,
WHEELED, W/ SEAT (E0146) **     E0147 E0147 2030 WALKER HVY DUT (E0147),  MULT
BRAKING SYS, VAR WHEEL RESISTANCE **     E0153 E0153 2032 CRUTCH PLATFORM
ATTACHMENT (E0153), FOREARM EA **     E0154 E0154 2033 WALKER PLATFORM
ATTACHMENT (E0154), EA **     E0155 E0155 2041 WALKER WHEEL ATTACHMENT (E0155),
RIGID (PICKUP) WALKER **     E0156 DM570 2035 WALKER SEAT ATTACHMENT (E0156) **
    E0157 E0157 2022 WALKER, CRUTCH ATTACHMENT (E0157), EACH **     E0158 E0158
2031 WALKER LEG EXTENSIONS (E0158) **     E0163 E0163 2047 COMMODE CHAIR,
STATIONARY  (E0163),  W/ FIX ARMS **     E0164 E0164 2045 COMMODE CHAIR, MOBILE 
(E0164),  W/ FIX ARMS **     E0165 E0165 2046 COMMODE CHAIR (E0165), STATIONARY,
W/ DETACH ARMS **     E0165 E0165 2591 COMMODE, XXWIDE(E0165) **     E0166 E0166
2044 COMMODE CHAIR (E0166), MOBILE, W/ DETACH ARMS **     E0167 E0167 2051
COMMODE CHAIR, PAIL OR PAN (E0167) **     E0176 E0176 2142 CUSHION (E0176) OR
AIR PRESSURE PAD, NON-POSITIONING **     E0176 E0176 2394 REPLACEMENT PAD
(E0176) ALTERNATING PRESS **     E0177 E0177 2224 CUSHION OR WATER PRESS PAD
(E0177), NONPOSITIONING **     E0178 E0178 2160 CUSHION OR GEL PRESS PAD
(E0178), NONPOSITIONING **     E0179 E0179 2154 CUSHION (E0179) OR DRY PRESSURE
PAD, NONPOSTIONING **     E0180 E0180 2196 PUMP (E0180), ALTERNATING PRESSURES
W/PAD ** **   E0181 E0181 2197 PUMP (E0181), ALTERNATING PRESS W/PAD,  HVY DUTY
** **   E0184 E0184 2074 MATTRESS, DRY PRESSURE (E0184) **     E0185 E0185 2076
MATTRESS (E0185), GEL OR GEL-LIKE PRESSURE PAD **     E0186 E0186 2064 MATTRESS,
AIR PRESSURE (E0186) **     E0187 E0187 2099 MATTRESS, WATER PRESSURE (E0187) **
    E0188 DM570 2217 PAD, SYNTHETIC SHEEPSKIN (A9900) **     E0189 DM570 2177
PAD, LAMBSWOOL SHEEPSKIN (E0189), ANY SIZE COST+10%     E0192 E0192 2573
CUSHION, JAY FOR W/C (E0192) ** **   E0192 E0192 2572 CUSHION, ROHO FOR W/C 
(E0192) ** **   E0192 E0192 2178 W/C PAD (E0192), LOW PRESS AND POSITIONING
EQUALIZATION ** **   E0193 E0193 2098 MATTRESS, LOW AIR LOSS (E0193), INCL. BED
** ** ** E0194 DM570 2063 AIR FLUIDIZED BED (E0194)   ** ** E0196 E0196 2077
MATTRESS, GEL PRESSURE (E0196) **     E0197 E0197 2065 MATTRESS, AIR PRESSURE
PAD (E0197) **     E0198 E0198 2100 MATTRESS (E0198), WATER PRESSURE PAD **    
E0199 E0199 2075 MATTRESS, DRY PRESSURE PAD (E0199) **     E0200 E0200 2228 HEAT
LAMP (E0200),  W/OUT STAND, INCL/BULB, OR INFRARED ELEMENT **     E0202 E0202
2229 PHOTOTHERAPY (BILIRUBIN) (E0202), LIGHT WIT     ** E0202 E0202 2524
PHOTOTHERAPY, BILI BLANKET (E0202)     ** E0205 E0205 2227 HEAT LAMP (E0205),
WITH STAND, INCL/ BULB, OR INFRARED ELEMENT **     E0210 DM570 2156 HEATING PAD,
STANDARD (E0210) **     E0215 DM570 2155 HEATING PAD (E0215), ELECTRIC, MOIST **
    E0218 DM570 2560 COLD THERAPY UNIT (E0218) ** ** ** E0235 DM570 2187
PARAFFIN BATH UNIT, PORT (E0235) **     E0236 DM570 2199 PUMP (E0236) FOR WATER
CIRCULATING PAD **     E0237 DM570 2223 HEAT COLD WATER (E0237) CIRCULATING PAD
W/PUMP **     E0238 DM570 2179 HEATING PAD (E0238), MOIST, NON-ELECTRIC **    
E0241 DM570 2867 BATH TUB RAIL (E0241), WALL, L-SHAPE **     E0241 DM570 2862
BATH TUB RAIL, WALL, 12" (E0241) **     E0241 DM570 2863 BATH TUB RAIL, WALL,
16" (E0241) **     E0241 DM570 2864 BATH TUB RAIL, WALL, 18" (E0241) **    
E0241 DM570 2865 BATH TUB RAIL, WALL, 24" (E0241) **     E0241 DM570 2866 BATH
TUB RAIL, WALL, 36" (E0241) **     E0241 DM570 2043 BATH TUB RAIL, WALL,
UNSPECIFIED SIZE COST+10%     E0242 DM570 2042 BATH TUB RAIL, FLOOR BASE (E0242)
**     E0243 DM570 2056 TOILET RAIL, EACH (E0243) **     E0244 E0244 2587 TOILET
SEAT (E0244) RAISED WITH ARMS **     E0244 E0244 2052 TOILET SEAT, RAISED
(E0244) **     E0245 DM570 2575 BATH BENCH WITH BACK (E0245) **     E0245 DM570
2058 BATH TUB STOOL OR BENCH (E0245) **     E0245 DM570 2578 TRANSFER BENCH,
NON-PADDED (E0245) **     E0245 DM570 2577 TRANSFER BENCH, PADDED (E0245) **    
E0246 DM570 2057 TRANSFER TUB RAIL(E0246), ATTACHMENT **     E0249 DM570 2186
HEAT UNIT (E0249), WATER CIRCULATING PAD **     E0255 E0255 2090 HOSP BED
(E0255), VAR HEIGHT, HI-LO, W/ SIDE RAILS, W/ MATTRESS ** **   E0256 E0256 2091
HOSP BED (E0256), VAR HEIGHT, HI-LO, W/ SIDE RAILS, W/O MATTRESS ** **   E0260
E0260 2083 HOSP BED (E0260), SEMI-ELEC, W/ SIDE RAILS, W/ MATTRESS ** **   E0261
E0261 2084 HOSP BED (E0261), SEMI-ELEC, W/ SIDE RAILS, W/OUT MATTRESS ** **  
E0265 E0265 2086 HOSP BED (E0265), TOTAL ELEC, W/ SIDE RAILS, W/ MATTRESS ** **
  E0266 E0266 2087 HOSP BED (E0266), TOTAL ELEC, W/ SIDE RAILS, W/OUT MATTRESS
** **   E0271 E0271 2096 MATTRESS, INNERSPRING (E0271) **     E0272 E0272 2095
MATTRESS, FOAM RUBBER (E0272) **     E0273 DM570 2068 BED BOARD (E1399) **    
E0274 DM570 2097 OVER-BED TABLE (E0274) **     E0275 E0275 2071 BED PAN,
STANDARD (E0275), METAL OR PLASTIC **     E0276 E0276 2070 BED PAN, FRACTURE
(E0276), METAL OR PLASTIC **     E0277 E0277 2066 MATTRESS (E0277), LOW AIR
LOSS, ALT PRESSURE ** **   E0280 DM570 2069 BED CRADLE, ANY TYPE (E1399) **    
E0292 E0292 2092 HOSP BED (E0292), VAR HEIGHT, HI-LO, W/OUT S/ RAILS, W/
MATTRESS ** **   E0293 E0293 2093 HOSP BED (E0293), VAR HEIGHT, HI-LO,  NO SIDE
RAILS, NO MATTRESS ** **   E0294 E0294 2085 HOSP BED (E0294), SEMI-ELEC, W/OUT
SIDE RAILS, W/ MATTRESS ** **   E0295 E0295 2094 HOSP BED (E0295), SEMI-ELEC,
W/OUT SIDE RAILS, W/OUT MATTRESS ** **   E0296 E0296 2089 HOSP BED (E0296),
TOTAL ELEC, W/OUT SIDE RAILS, W/OUT MATTRESS ** **   E0297 E0297 2088 HOSP BED
(E0297), TOTAL ELEC, W/OUT SIDE RAILS, W/ MATTRESS ** **   E0305 E0305 2073 BED
SIDE RAILS (E0305), HALF LENGTH **     E0310 E0310 2072 BED SIDE RAILS (E0310),
FULL LENGTH **     E0315 DM570 2067 BED ACCESSORIES: BOARDS OR TABLES, ANY TYPE
COST+10%     E0325 E0325 2060 URINAL; MALE (E0325), JUG-TYPE, ANY MATERIAL **  
  E0326 E0326 2059 URINAL; FEMALE (E0326), JUG-TYPE, ANY MATERIAL **     E0372
E0372 7008 MATTRESS (E0372) POWERED AIR OVERLAY   ** ** E0410 E0444 2369 O2
CONTENTS, LIQUID (E0444), PER POUND **     E0416 E0443 2371 O2 REFILL FOR PORT
(E0443) GAS SYSTEM ONLY, UP TO 23 CUBIC FEET **     E0424 E0424 2385 O2 SYS
STATIONARY (E0424) COMPR GAS, RENT   **   E0430 E0430 2374 O2 SYS PORT GAS,
PURCH (E0430) **     E0431 E0431 2574 O2 SYS PORT GAS, LIGHTWEIGHT (E0431)
W/CONSERV DEVICE,NO CONTENT ** **   E0431 E0431 2375 O2 SYS PORT GAS, RENT
(E0431)   **   E0434 E0434 2377 O2 SYS PORT LIQUID,RENT (E0434)   **   E0435
E0435 2376 O2 SYS PORT LIQUID, PURCH (E0435) **     E0439 E0439 2388 O2 SYS
STATIONARY (E0439) LIQUID, RENT   **   E0440 E0440 2387 O2 SYS STATIONARY
(E0440) LIQUID, PURCH **     E0443 E0400 2869 O2 CONTENTS, H/K CYLINDER (E0400),
200-300 CUBIC FT **     E0444 E0444 2379 O2 CONTENTS, PORT LIQUID (E0444), PER
UNIT (1 UNIT = 1 LB.) **     E0450 E0450 7555 POSITIVE PRESSURE VENTS
(E0450)(E.G. T-BIRD)   **   E0450 E0450 2392 VENTILATOR VOLUME (E0450),
STATIONARY OR PORT ** **   E0450 E0450 7522 VENTILATOR, VOLUME, (E0450)
EMERGENCY BACKUP UNIT COST+10% **   E0452 E0452 2332 BILEVEL INTERMITTENT
(E0452) ASSIST DEVICE,(BIPAP) ** **   E0453 E0453 2390 VENTILATOR THERAPEUTIC
(E0453); FOR USE 12 HOURS OR LESS PER DAY ** **   E0455 E0455 2372 O2 TENT
(E0455), EXCLUDING CROUP OR PEDIATRIC TENTS ** **   E0457 E0457 2323 CHEST SHELL
(CUIRASS) (E0457) ** **   E0459 E0459 2324 CHEST WRAP (E0459) ** **   E0460
E0460 2339 VENTILATOR (E0460), NEGATIVE PRESSURE , PORTABLE OR STATIONARY ** **
  E0480 DM570 2373 PERCUSSOR (E0480), ELEC OR PNEUM, HOME MODEL ** **   E0500
E0500 2333 IPPB , W/ BUILT-IN NEB (E0500) MAN OR AUTO VALVES; INT/EXT POWER **
**   E0550 E0550 2328 HUMIDIFIER (E0550) DURABLE FOR EXTENSIV SUP/ HUMID W/ IPPB
OR O2 ** **   E0555 E0555 2330 HUMIDIFIER (E0555), DURABLE, GLASS, FOR USE W/
REG OR FLOWMETER COST+10%     E0565 E0565 2325 COMPRESSOR, AIR POWER (E0565) **
**   E0570 E0570 2336 NEBULIZER, W/ COMPRESSOR (E0570) **     E0575 DM570 2571
NEBULIZER (E0575), ULTRASONIC, AC/DC ** **   E0575 DM570 2338 NEBULIZER;
ULTRASONIC (E0575) ** **   E0585 E0585 2337 NEBULIZER(E0585), W/ COMPRESSOR AND
HEATER ** **   E0600 E0600 2389 SUCTION PUMP (E0600), HOME MODEL ** **   E0600
E0600 7523 SUCTION UNIT, (E0600), PORTABLE AC/DC COST+10% COST+10%   E0601 E0601
2326 CONTINUOUS POSITVE (E0601) AIRWAY PRESSURE DEVICE (CPAP) ** **   E0601
E0601 6965 CPAP, SELF TITRATING (E0601) ** **   E0605 DM570 2391 VAPORIZER, ROOM
TYPE (E0605) **     E0606 DM570 2380 POSTURAL DRAINAGE BOARD (E0606) **    
E0607 E0607 6874 MONITOR, B/GLUCOSE (E0607) ACCUCHEK AD **     E0607 E0607 2164
MONITOR, BLOOD GLUCOSE (E0607) **     E0608 E0608 2322 APNEA MONITOR (E0608) **
**   E0608 E0608 2576 APNEA MONITOR (E0608) W/MEM (INCL SMART) ** **   E0609
E0609 2146 MONITOR, BLOOD GLUCOSE (E0609) W/SPECIAL FEATURES **     E0621 E0621
2215 PATIENT LIFT (E0621), SLING OR SEAT, CANVAS OR NYLON **     E0625 DM570
2191 PATIENT LIFT (E0625), KARTOP, BATHROOM OR TOILET COST+10%     E0627 E0627
4553 HIP CHAIR (E0627) ** **   E0627 DM570 2395 SEAT LIFT CHAIR/MOTORIZED
(E0627) **     E0627 DM570 2205 SEAT LIFT MECH (E0627)  INCORPORATED INTO A COMB
LIFT-CHAIR MECH **     E0630 E0630 2190 PATIENT LIFT, HYDRAULIC (E0630), W/ SEAT
OR SLING ** **   E0635 DM570 2189 PATIENT LIFT (E0635), ELEC W/ SEAT OR SLING **
    E0650 E0650 2192 PNEUM COMPRESSOR (E0650), NON-SEG HOME MODEL ** **   E0651
E0651 2194 PNEUM COMPRESSOR (E0651), SEG HOME MODEL W/OUT CALIB GRAD PRES ** **
  E0652 E0652 2193 PNEUM COMPRESSOR (E0652), SEG HOME MODEL W/ CALIB GRAD PRES
** **   E0655 E0655 2182 PNEUM COMPRESSOR (E0655), NON-SEG APPLIANCE, HALF ARM
**     E0660 E0660 2181 PNEUM COMPRESSOR (E0660), NON-SEG APPLIANCE, FULL LEG **
    E0665 E0665 2180 PNEUM COMPRESSOR (E0665), NON-SEG APPLIANCE, FULL ARM **  
  E0666 E0666 2183 PNEUM COMPRESSOR (E0666), NON-SEG APPLIANCE, HALF LEG **    
E0667 E0667 2210 PNEUM APPLIANCE (E0667), SEG, FULL LEG **     E0668 E0668 2209
PNEUM APPLIANCE (E0668), SEG, FULL ARM **     E0669 E0669 2212 PNEUM APPLIANCE
(E0669), SEG, HALF LEG **     E0670 E0670 2211 PNEUM APPLIANCE (E0670), SEG,
HALF ARM **     E0671 E0671 2207 PNEUM APPLIANCE (E0671), SEG GRAD PRESS, FULL
LEG **     E0672 E0672 2206 PNEUM APPLIANCE (E0672), SEG GRAD PRESS, FULL ARM **
    E0673 E0673 2208 PNEUM APPLIANCE (E0673), SEG GRAD PRESS, HALF LEG **    
E0690 DM570 2221 ULTRAVIOLET CABINET (E0690), APPROPRIATE FOR HOME USE **    
E0700 DM570 2204 SAFETY EQUIP (E0700) (E.G., BELT, HARNESS OR VEST) COST+10%    
E0710 DM570 2202 RESTRAINTS (E0710), ANY TYPE (BODY, CHEST, WRIST OR ANKLE) **  
  E0720 E0720 2219 TENS (E0720), TWO LEAD, LOCALIZED STIMULATION ** **   E0730
E0730 2218 TENS (E0730), FOUR LEAD, LARGER AREA/MULTIPLE NERVE STIMULATION ** **
  E0731 E0731 2159 TENS OR NMES (E0731), CONDUCTIVE GARMENT **     E0744 E0744
2120 STIMULATOR (E0744), NEUROMUSCULAR FOR SCOLIOSIS ** **   E0745 E0745 2121
STIMULATOR (E0745), NEUROMUSCULAR, ELECTRONIC SHOCK UNIT ** **   E0745 E0745
6915 STIMULATOR FOUR CH (E0745), NEUROMUSCULAR ** **   E0746 DM570 2109
ELECTROMYOGRAPHY (EMG) (E0746), BIOFEEDBACK DEVICE ** **   E0747 DM570 2122
STIMULATOR (E0747), OSTEOGENIC, NON-INVASIVE **     E0748 DM570 2124 STIMULATOR
(E0748), OSTEOGENIC NON-INVASIVE, SPINAL APPLICATIONS **     E0755 DM570 2157
STIMULATOR (E0755), ELECTRONIC SALIVARY REFLEX, NON INVASIVE **     E0776 E0776
2175 IV POLE (E0776) ** **   E0784 E0784 2158 PUMP (E0784), EXT AMBULATORY
INFUSION, MINIMED, INSULIN **     E0784 E0784 6771 PUMP (E0784), INSULIN EXT
INFUSION DISETRONICS OR OTHER **     E0840 E0840 2133 TRACTION FRAME (E0840),
ATTACH TO HEADBOARD, CERVICAL TRACTION **     E0850 E0850 2134 TRACTION STAND
(E0850), FREE STANDING, CERVICAL TRACTION ** **   E0855 E0855 7484 TRACTION
(E0855), W/O FRAME OR STAND COST+10%     E0860 E0860 2130 TRACTION EQUIP
(E0860), OVERDOOR, CERVICAL **     E0870 E0870 2131 TRACTION FRAME (E0870),
ATTACH TO FOOTBOARD, EXTREMITY, BUCKS ** **   E0880 E0880 2135 TRACTION STAND
(E0880) FREE/STAND EXTREMITY TRACTION, EG, BUCK'S ** **   E0890 E0890 2132
TRACTION FRAME (E0890), ATTACH TO FOOTBOARD, PELVIC TRACTION ** **   E0900 E0900
2136 TRACTION STAND (E0900) FREE/ STAND PELVIC TRACTION,( EG, BUCK'S) ** **  
E0910 E0910 2138 TRAPEZE BARS (E0910), A/K/A PT HELPER, ATTACH TO BED W/ GRAB
BAR ** **   E0920 E0920 2111 FRACTURE FRAME (E0920), ATTACH TO BED, INCLUDING
WEIGHTS ** **   E0935 E0935 2125 PASSIVE MOTION (E0935) EXERCISE DEVICE     **
E0935 E0935 2859 PASSIVE MOTION (E0935) EXERCISE DEVICE, ANKLE     ** E0935
E0935 2860 PASSIVE MOTION (E0935) EXERCISE DEVICE, ELBOW     ** E0935 E0935 2857
PASSIVE MOTION (E0935) EXERCISE DEVICE, HAND     ** E0935 E0935 2858 PASSIVE
MOTION (E0935) EXERCISE DEVICE, SHOULDER     ** E0935 E0935 2861 PASSIVE MOTION
(E0935) EXERCISE DEVICE, WRIST     ** E0940 E0940 2137 TRAPEZE BAR (E0940), FREE
STANDING, COMPLETE W/ GRAB BAR ** **   E0941 E0941 2116 TRACTION DEVICE (E0941),
GRAVITY ASSISTED ** **   E0942 E0942 2101 HARNESS/HALTER (E0942), CERVICAL HEAD
**     E0944 E0944 2126 HARNESS (E0944), PELVIC BELT, BOOT **     E0945 DM570
2110 HARNESS (E0945), EXTREMITY BELT **     E0946 E0946 2115 FRACTURE, FRAME
(E0946), DUAL W/ CROSS BARS, ATTACH TO BED ** **   E0947 E0947 2113 FRACTURE
FRAME (E0947), ATTACHMENTS FOR COMPLEX PELVIC TRACTION COST+10% COST+10%   E0948
E0948 2112 FRACTURE FRAME (E0948) ATTACHMENTS FOR COMPLEX CERVICAL TRACTION
COST+10% COST+10%   E0950 DM570 2139 TRAY (E0950) **     E0958 E0958 2307 W/C
PART ATTACHMENT (E0958) TO CONVERT ANY W/C TO ONE ARM DRIVE **     E0959 E0959
2237 W/C PART AMPUTEE ADAPTER(E0959) (COMPENSATE FOR TRANS OF WEIGHT) **    
E0962 E0962 2232 CUSHION FOR WC 1" (E0962) **     E0963 E0963 2233 CUSHION FOR
WC 2" (E0963) **     E0964 E0964 2234 CUSHION FOR WC 3" (E0964) **     E0965
E0965 2235 CUSHION FOR WC 4" (E0965) **     E0972 DM570 2230 TRANSFER BOARD OR
DEVICE (E0972) **     E0977 E0977 2317 CUSHION, WEDGE FOR W/C (E0977) **    
E0978 E0978 2248 BELT, SAFETY (E0978) W/ AIRPLANE BUCKLE, W/C **     E0979 DM570
2249 BELT, SAFETY (E0979) W/ VELCRO CLOSURE, W/C **     E0980 DM570 2292 SAFETY
VEST (E0980), W/C **     E1031 E1031 2291 ROLLABOUT CHAIR (E1031), W/ CASTORS 5"
OR GREATER ** **   E1050 E1050 2260 W/C FULL/REC (E1050), FIX ARMS, SWING AWAY
DETACH ELEV LEG RESTS ** **   E1060 E1060 2259 W/C FULL/REC (E1070), DETACH
ARMS, SWING AWAY DETACH FOOTREST ** **   E1065 E1065 2287 W/C POWER ATTACHMENT
(E1065) **     E1066 E1066 2247 BATTERY CHARGER (E1066) **     E1069 E1069 2255
BATTERY, DEEP CYCLE (E1069) **     E1070 E1070 2258 W/C FULL/REC (E1060), DETACH
ARMS, SWING AWAY DET/ ELEV LEGRESTS ** **   E1083 E1083 2263 W/C HEMI (E1083),
FIX ARMS, SWING AWAY DETACH ABLE ELEV LEG REST ** **   E1084 E1084 2262 W/C HEMI
(E1084), DETACH ARMS, SWING AWAY DETACH ELEV LEG RESTS ** **   E1085 E1085 2264
W/C HEMI (E1085), FIX ARMS, SWING AWAY DETACH ABLE FOOT RESTS ** **   E1086
E1086 2261 W/C HEMI (E1086), DETACH ARMS, SWING AWAY DETACH FOOTRESTS ** **  
E1087 E1087 2265 W/C HI STRENGTH  LT-WT (E1087), FIX ARMS, S/AWAY  ELEV LEG
RESTS ** **   E1088 E1088 2268 W/C HI STRENGTH LT-WGT (E1088), D/ ARMS, S/AWAY
ELEV LEG RESTS ** **   E1089 E1089 2266 W/C HI STRENGTH LT-WGT (E1089), FIX
ARMS, S/AWAY DETACH FOOTREST ** **   E1090 E1090 2267 W/C HI STRENGTH LT-WG
(E1090), DETACH ARMS, S/AWAY D/FOOT RESTS ** **   E1091 E1091 2321 W/C YOUTH,
ANY TYPE (E1091) ** **   E1092 E1092 2319 W/C WIDE HVY DUTY (E1092), DETACH ARMS
S/AWAY DETACH ELEVAT LEGS ** **   E1093 E1093 2320 W/C WIDE HVY DUTY (E1093),
DETACH ARMS S/AWAY DETACH FOOTRESTS ** **   E1100 E1100 2296 W/C SEMI-RECLINING
(E1100), SWING AWAY DETACH ELEV LEG RESTS ** **   E1110 E1110 2295 W/C
SEMI-RECLINING (E1110), DETACH ARMS ELEV LEG REST ** **   E1130 E1130 2303 W/C
STANDARD (E1130), FIX OR SWING AWAY DETACH FOOTRESTS ** **   E1140 E1140 2313
W/C (E1140), DETACH ARMS SWING AWAY DETACH FOOTRESTS ** **   E1150 E1150 2314
W/C (E1150), DETACH ARMS, SWING AWAY DETACH ELEVAT LEGRESTS ** **   E1160 E1160
2315 W/C (E1160), W/ FIX ARMS, SWING AWAY DETACH ELEVAT LEGRESTS ** **   E1160
E1160 2396 W/C (E1160), W/FIX ARMS REMOVABLE FOOTRESTS ** **   E1170 E1170 2241
W/C AMPUTEE (E1170), FIX ARMS, SWING AWAY DETACH ELEV LEGRESTS ** **   E1171
E1171 2242 W/C AMPUTEE (E1171), FIX ARMS, W/OUT FOOTRESTS OR LEGREST ** **  
E1172 E1172 2240 W/C AMPUTEE (E1172), DETACH ARMS W/OUT FOOTRESTS OR LEGREST **
**   E1180 E1180 2239 W/C AMPUTEE (E1180), DETACH ARMS SWING AWAY DETACH
FOOTRESTS ** **   E1190 E1190 2238 W/C AMPUTEE (E1190), DETACH ARMS SWING AWAY
DETACH ELEV LEGRESTS ** **   E1195 E1195 2273 W/C HVY DUTY (E1195), FIX ARMS,
SWING AWAY DETACH ELEV LEGRESTS ** **   E1200 E1200 2243 W/C AMPUTEE (E1200),
FIX FULL LENGTH ARMS, S/AWAY  D/FOOTREST ** **   E1210 E1210 2281 W/C MOTORIZED
(E1210), FIX ARMS, S/AWAY DETACH ELEV LEG RESTS COST+10% **   E1211 E1211 2279
W/C MOTORIZED (E1211), DETACH ARMS , S/AWAY DETACH FOOT RESTS COST+10% **  
E1212 E1212 2282 W/C MOTORIZED (E1212) , FIX ARMS, SWING AWAY DETACH FOOT RESTS
COST+10% **   E1213 E1213 2280 W/C MOTORIZED (E1213), DETACH ARMS S/AWAY, DETACH
ELEV LEG REST COST+10% **   E1220 E1220 2551 W/C CUSTOM (E1220) COST+10%    
E1220 E1220 2579 W/C XXWIDE (E1220)     COST+10% E1230 E1230 2288 SCOOTER
(E1230), THREE OR 4 WHEEL ** **   E1240 E1240 2276 W/C LT-WGT (E1240), DETACH
ARMS SWING AWAY DETACH, ELEV LEGREST ** **   E1250 E1250 2278 W/C LT-WGT
(E1250), FIX ARMS, SWING AWAY DETACH FOOTREST ** **   E1260 E1260 2275 W/C
LT-WGT (E1260), DETACH ARMS SWING AWAY DETACH FOOTREST ** **   E1270 E1270 2277
W/C LT-WGT (E1270), FIX ARMS, SWING AWAY DETACH ELEV LEGRESTS ** **   E1280
E1280 2270 W/C HVY DUTY (E1280), DETACH ARMS ELEV LEGRESTS ** **   E1285 E1285
2274 W/C HVY DUTY (E1285), FIX ARMS, SWING AWAY DETACH FOOTREST ** **   E1290
E1290 2271 W/C HVY DUTY (E1290), DETACH ARMS SWING AWAY DETACH FOOTREST ** **  
E1295 E1295 2272 W/C HVY DUTY (E1295), FIX ARMS, ELEV LEGREST ** **   E1300
DM570 2062 WHIRLPOOL (E1300), PORT (OVERTUB TYPE) **     E1310 DM570 2061
WHIRLPOOL (E1399), NON-PORT (BUILT-IN TYPE) COST+10%     E1353 E1353 2381 O2
REGULATOR (E1353) ** **   E1355 E1355 2384 CYLINDER STAND/RACK (E1355) **    
E1372 E1372 2331 IMMERSION EXT HEATER (E1372) FOR NEBULIZER ** **   E1375 E1375
2334 NEBULIZER PORT (E1375) W/ SMALL COMPRESSOR, W/ LIMITED FLOW **     E1399
DM570 2568 ADAPTER (A9900), AC/DC **     E1399 E1399 2586 APNEA MONITOR DOWNLOAD
(E1399)     ** E1399 DM570 2552 BATH LIFT (E1399), CUSTOM COST+10%     E1399
DM570 2563 BED WEDGE (E1399), 12" **     E1399 DM570 2856 BEDROOM EQUIPMENT
(E1399), CUSTOM COST+10%     E1399 E1399 2525 BREAST PUMP, ELECTRIC (E1399) **
**   E1399 DM570 2581 BREAST PUMP, INSTITUTIONAL (E1399) **     E1399 E1399 2580
BREAST PUMP, MANUAL (E1399) **     E1399 DM570 2593 COLD THERAPY UNIT, PAD
(E1399) **     E1399 E1399 2565 COMMODE (E1399), DROP ARM, HEAVY DUTY **    
E1399 E1399 2582 COMPRESSION PUMP BOOT (E1399) **     E1399 E1399 2583
COMPRESSION PUMP, FOOT (E1399)   **   E1399 A9900 2569 CPAP HUMIDIFIER (A9900),
HEATED ** **   E1399 A9900 2635 CPAP/BIPAP SUPPLIES (A9900) COST+10%     E1399
E1399 2327 DURABLE MEDICAL EQUIP (E1399), MISCELLANEOUS COST+10%     E1399 E1220
2584 GERI CHAIR (E1399), THREE POSITION RECLINING   **   E1399 DM570 6780 HOLTER
MONITOR (G0004)   **   E1399 E0265 2590 HOSP BED (E1399), ELECTRIC, XLONG,
W/MATTRESS & SIDE RAILS ** **   E1399 E0200 2868 LAMP, ULTRAVIOLET (E1399) **  
  E1399 DM570 2588 MONITOR (E1399), VITAL SIGNS   **   E1399 DM570 2529 O2
ANALYZER (A9900) ** **   E1399 A9900 2594 O2 CONSERVATION DEVICE (A9900) ** **  
E1399 DM570 6775 OXIMETRY TEST (E1399)     ** E1399 DM570 2555 PATIENT LIFT,
CUSTOM (E1399) COST+10%     E1399 DM570 2561 PEAK FLOW METER (E1399) **    
E1399 E1399 4559 PEDIATRIC WALKER (E1399) COST+10%     E1399 DM570 2567
PNEUMOGRAM (E1399) **     E1399 E1399 2553 POSITIONING, CUSTOM (E1399) COST+10%
    E1399 E1399 2526 PULSE OXIMETER (E1399) ** **   E1399 E1399 2527 PULSE
OXIMETER W/ PROBE (E1399) ** **   E1399 DM570 2562 SHOWER, HAND HELD (E1399) **
    E1399 DM570 2592 SLEEP STUDY, ADULT (E1399) **     E1399 DM590 7483
STIMULATOR (E1399), MUSCLE, LOW VOLTAGE OR INTERFERENTIAL COST+10% COST+10%  
E1399 DM570 2855 THERAPY EQUIPMENT, CUSTOM (E1399) COST+10%     E1399 DM570 6774
THERAPY PERCUSSION, GENERATOR ONLY ** **   E1399 E1399 7506 W/C, CUSTOM (E1399)
MANUAL ADULT COST+10%     E1399 E1399 7504 W/C, CUSTOM (E1399) MANUAL PEDIATRIC
COST+10%     E1399 E1399 7507 W/C, CUSTOM (E1399) POWER ADULT COST+10%     E1399
E1399 7505 W/C, CUSTOM (E1399) POWER PEDIATRIC COST+10%     E1399 E1399 2564
WALKER (E1399), HEAVY DUTY, EXTRA WIDE **     E1399 E1399 2585 WALKER (E1399),
HEMI **     E1399 DM570 6873 WOUND SUCTION DEVICE (K0538)     COST+10% E1400
E1390 2361 O2 CONC (E1390),MANUF SPEC MAXFLOWRATE = 2 LTS PER MIN@85% ** **  
G0015 DM570 6779 CARDIAC EVENT MONITOR (G0015)   **   K0163 DM590 3713 ERECTION
SYSTEM, VACUUM (K0163) **     K0183 DM590 2516 CPAP MASK (K0183) **     K0184
DM590 2515 NASAL PILLOWS/SEALS (K0184) REPLACEMENT FOR NASAL APP/ DVC, PAIR **  
  K0185 DM590 2514 CPAP HEADGEAR (K0185) **     K0186 DM590 2513 CPAP CHIN STRAP
(K0186) **     K0187 DM590 2512 CPAP TUBING (K0187) **     K0188 DM590 2511 CPAP
FILTER (A9900), DISPOSABLE **     K0189 DM590 2510 CPAP FILTER (A9900),
NON-DISPOSABLE **     K0268 DM590 2509 CPAP HUMIDIFIER (K0268), COOL **    
K0413 DM590 6889 MATTRESS (K0413), NONPOWERED, EQUIVALENT   **   E1399 E1399
7673 MATTRESS (E1399) V-CUE DYNAMIC AIR THERAPY     COST+10% A4608 A9900 7621
CATHETER TRACH (A4608) 11CM 1 SCOOP **     E1399 A9900 7664 COFFLATOR (E1399CF)
MANUAL SECRETION MOBIL DEVICE   **   E0168B A9900 7643 COMMODE (E0168B) HVY DUTY
BEDSIDE CHAIR 251-450 LBS. **     E0168C A9900 7644 COMMODE (E0168C) HVY DUTY
DROP ARM 451-850 LBS. **     A6234 HH591 7626 DRESSING <16 SQ IN (A6234)
HYDROCOLLOID DRESSING, EA **     A6258 HH591 7627 DRESSING >16 SQ IN (A6258)
TRANSPAREN FILM, EA **     A46203 HH591 7625 DRESSING COMPOSITE <16 SQ IN
(A46203) SELF ADH, EA **     B9998B DM590 7655 ENT (B9998B) EXT SET Y SITE
F/KANGAROO PUMP **     B9998C DM590 7656 ENT (B9998C) EXT SET W/ CLAMP BASIC **
    B9998D DM590 7657 ENT (B9998D) FARRELL GASTRIC RELIEF VLV **     B9998E
DM590 7658 ENT (B9998E) GASTRO EXT SET **     B9998F DM590 7659 ENT (B9998F)
GASTRO TUBE ANY SIZE MIC-KEY OR HIDE A PORT **     E1399 A9900 7620 HUMID-VENT
(E1399) ARTIFICIAL NOSE **     E1399 A9900 7660 IPPB (E1399) UNIV SET UP
W/MANIFOLD NEBULIZER **     K0105 A9900 7639 IV POLE (K0105) ATTACH F/ W/C **  
  E1399 A9900 7641 MECHANICAL SCALE (E1399) PEDIATRIC/NEONATAL **     A7008
A9900 7661 NEBULIZER (A7008) KIT PREFILL W/STR H20 1L BAX **     E1399 A9900
7663 O2 CONNECTOR (E1399) SIMS/IRRIGATION NOZZLE BAX **     E1399 A9900 7615 O2
HUMIDIFIER (E1399) AQUA+NEONATAL EA HUD **     E1399 A9900 7623 O2 SWIVEL
(E1399) ADAPTER ANGLED STERILE **     L8501 A9900 7624 SPEAKING VALVE (L8501)
WHITE PAS **     A4319 HH591 7629 STERILE WATER (A4319) F/IRRIG 1L BAX **    
A7001 HH591 7619 SUCTION BOTTLE (A7001) W/LID & TUBING **     E1399 A9900 7616
SUCTION FILTER (E1399) BACTERIA **     A6265 HH591 7628 TAPE ALL TYPES (A6265)
EXCLUDING MICROFOAM, PER 18 SQ INCHES **     A4481 A9900 7622 TRACH FILTER
(A4481) BACTERIA ELECTROSTATIC **     A4623 A9900 7618 TRACH INNER (A4623)
CANNULA **     A4621 A9900 7617 TRACH TUBE MASK (A4621) COLLAR OR HOLDER **    
A7010 A9900 7662 TUBING (A7010) AEROSOL CORRUGATED PER FOOT **     E1399 A9900
7631 VENT ADAPTER (E1399) MDI HUD **     A9900 A9900 7630 VENT BATTERY CHARGER
(A9900) 12V GEL **     E1399 A9900 7632 VENT CONNECTOR (E1399) PED OR ADULT
OMNIFLEX DISP **     E1399 A9900 7633 VENT FILTER (E1399) HYGROBAC S
ELECTOSTATIC MAL **     E1399 A9900 7634 VENT THERMOMETER (E1399) W/ ADAPTER **
    K0108 A9900 7638 W/C BRAKE EXTENSION (K0108) TIP BLK 10/PK **     E1399
A9900 7635 WALKER BASKET (E1399) VINYL COATED **     E0159 A9900 7640 WALKER
BRAKE (E0159) ATTACHMENT **     E0148 A9900 7636 WALKER HVY DUTY (E0148) FOLDING
X-WIDE **     E0149 A9900 7637 WALKER HVY DUTY (E0149) W/ WHEELS **     E1399
A9900 7645 CPAP (E1399) DC BATTERY ADAPTER CABLE **     E1399 A9900 7646 CPAP
(E1399) EXHALATION PORT DISP **     E1399 A9900 7647 CPAP (E1399) FUSE KIT
INTERNATIONAL A/C **     E1399 A9900 7648 CPAP (E1399) HUMIDIFIER CHAMBER KIT
DISP **     E1399 A9900 7649 CPAP (E1399) HUMIDIFIER CHAMBER REUSABLE **    
E1399 A9900 7650 CPAP (E1399) HUMIDIFIER MOUNTING TRAY **     E1399 A9900 7651
CPAP (E1399) INVERTOR AC/DC **     E1399 A9900 7652 CPAP (E1399) POWER CORD
F/ARIA-SYNC **     E1399 A9900 7653 CPAP (E1399) SHELL W/O PRESSURE TAP **    
A9900 DM590 7566 CPAP CALIBRATION SHELL (A9900) **     A9900 DM590 7565 CPAP
SHORT TUBING (A9900) **     E0601 E0601 7690 VENT, CONTINUOUS POSITIVE (E0500)
AIRWAY PRESSURE DEVICE N/A **   E0452 E0452 7691 VENT, BILEVEL INTERMITTENT
(E0500) ASSIST DEVICE (BIPAP) N/A **  

 

The following items were added in 2002

E0747 DM570 6875 STIMULATOR, OSTEOGENIC, ULTRASOUND                         **  
  A9900 A9900 7695 GEL/SILICON GOLD SEAL CPAP/BIPAP MASK (A9900) **     A9900
A9900 7701 VENT THERAPEUTIC ST BIPAP W/ BACKUP RATE (K0533) N/A **   A9900 A9900
7703 O2 SYS HELIOS PORT LIQUID, RENT (E1399)   COST+10%   HH591 HH591 7704 PUMP,
EXT INFUSION, DANA DIABECARE, INSULIN (E0784) COST+10%     E0784 E0784 7731
PUMP, EXT INFUSION, ANIMAS, INSULIN (E0784) **     A9900 A9900 7737 CPAP DREAM
SEAL INTERFACE FOR USE WITH BREEZE MASK (A9900) COST+10%     DM590 DM590 7738
CPAP CHIN STRAP DELUXE (K0186) COST+10%     E1340 E1340 7768 W/C REPAIRS -
CUSTOM (E1340) COST+10%    

 

The following may be charged under extraordinary circumstances:

E1399 E1399 4551 LABOR/SERVICE/SHIPPING CHARGES COST+10%     E1399 E1399 2731
SHIPPING AND HANDLING FEES COST+10%    

 

The following may be charged if over and above routine on rental equipment:

E1350 E1350 2382 REPAIR OR NON-ROUTINE (E1350) SERVICE REQUIRING SKILL OF A TECH
COST+10%     E1340 E1340 2554 W/C REPAIRS - STANDARD (E1340) COST+10%     E1399
E1399 4552 MISCELLANEOUS SUPPLIES COST+10%   COST+10% E1399 E1399 2589 REPAIR
(E1399), RESPIRATORY EQUIPMENT COST+10%     E1399 E1399 4561 RESPIRATORY
SUPPLIES (A4618) COST+10%   COST+10% E1399 E1399 4549 TENS/APNEA SUPPLIES
COST+10%   COST+10%

 

NOTES: 1.   Whether rental or purchase, rates include all shipping, labor and
set-up. 2.   If item is rented, rates include all supplies to enable the
equipment to function effectively, with the exception of supplies for CPAP,
BIPAP, Ventilators, Suction, Enteral Pumps and CPM.  Such exception supplies
will be billed at cost plus 10%. 3.   If item is rented, rates include repair
and maintenance costs. 4.   If item is purchased, supplies, repair and
maintenance will be billed at cost plus 10%. 5.   All equipment not listed above
will be billed at cost plus 10% until rates are mutually established and become
part of the fee schedule. 6.   Rates effective through 12/31/2003. **
Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

Gentiva Health Network
EXHIBIT C1: TRADITIONAL HOME HEALTH CARE INDEMNITY FEE-FOR-SERVICE SCHEDULE
Effective January 1, 2003

 

The following Traditional Home Health Services have both Visit and Hourly rates.
Notes 1, 2, 3, 4, 5 and 6 apply Area 1 Area 2 Area 3   Visit Hour Visit Hour
Visit Hour CERTIFIED NURSES AIDE ** ** ** ** ** ** HOME HEALTH  AIDE ** ** ** **
** ** LVN/LPN ** ** ** ** ** ** LVN/LPN - HIGH TECH ** ** ** ** ** ** PEDIATRIC
HIGH TECH LVN/LPN ** ** ** ** ** ** PEDIATRIC HIGH TECH RN ** ** ** ** ** **
PEDIATRIC LVN/LPN ** ** ** ** ** ** PEDIATRIC RN ** ** ** ** ** ** RN ** ** **
** ** ** RN HIGH TECH  INFUSION ** ** ** ** ** ** RN HIGH TECH OTHER ** ** ** **
** **

 

The following Traditional Home Health Services have Visit only rates. Notes 1,
3, 4, 5, 7 and 8 apply Area 1 Area 2 Area 3   Visit Hour Visit Hour Visit Hour
DIABETIC NURSE ** N/A ** N/A ** N/A DIETITIAN ** N/A ** N/A ** N/A ENTEROSTOMAL
THERAPIST ** N/A ** N/A ** N/A MATERNAL CHILD HEALTH ** N/A ** N/A ** N/A
MEDICAL SOCIAL WORKER ** N/A ** N/A ** N/A OCCUPATIONAL THERAPIST ** N/A ** N/A
** N/A OCCUPATIONAL THERAPIST ASSISTANT N/A N/A N/A N/A N/A N/A PHLEBOTOMIST **
N/A ** N/A ** N/A PHOTOTHERAPY PACKAGE SERVICE ** N/A ** N/A ** N/A PHYSICAL
THERAPIST ** N/A ** N/A ** N/A PHYSICAL THERAPIST ASSISTANT N/A N/A N/A N/A N/A
N/A PSYCHIATRIC NURSE ** N/A ** N/A ** N/A REHABILITATION NURSE ** N/A ** N/A **
N/A RESPIRATORY THERAPIST ** N/A ** N/A ** N/A RN ASSESSMENT, INITIAL ** N/A **
N/A ** N/A RN SKILLED NURSING ADMISSION VISIT N/A N/A N/A N/A N/A N/A RN SKILLED
NURSING VISIT-EXTENSIVE   N/A   N/A   N/A SPEECH THERAPIST   N/A   N/A   N/A

 

The following Traditional Home Health Service has Hourly only rates. Notes 3, 4
and 5 apply Area 1 Area 2 Area 3   Visit Hour Visit Hour Visit Hour HOMEMAKER
N/A ** N/A ** N/A **

 

The following Traditional Home Health Service is priced on a Per Diem basis.
Notes 3, 4 and 5 apply Area 1 Area 2 Area 3     Per Diem   Per Diem   Per Diem
COMPANION/LIVE IN   **   **   **

 

NOTES: 1.   Visits are defined as two (2) hours or less in duration (EXCEPT
MATERNAL CHILD HEALTH VISITS, which have no maximum duration). 2.   Hourly rate
for visits exceeding two (2) hours in duration, starting with hour 3. 3.   CIGNA
does not reimburse for travel time, weekend, holiday or evening differentials.
4.   Above prices have no exclusions. 5.   All services not listed above will be
billed at cost plus 10% until rates are mutually established and become part of
the fee schedule. 6.   RN High Tech Infusion visit and hourly utilization/costs
to be reported with HIT. 7.   Respiratory Therapist visit utilization/costs to
be reported with HME/RT. 8.   Diabetic Nurse, Psychiatric Nurse and
Rehabilitation Nurse assume specialty certification which is not readily
available in the home care environment.  Use requires special coordination. **
Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

EXHIBIT  C2:  HOME INFUSION INDEMNITY FEE SCHEDULE
Effective January 1, 2003

 

The following Home Infusion Therapy service rates EXCLUDE drugs.  Drugs are
priced as a percentage discount off AWP (if applicable), and there is NO price
difference between primary and multiple therapies   Primary or Multiple Therapy
Per Diem Primary or Multiple Therapy Dispensing Fee Primary or Multiple Therapy
Drug Discount off AWP Ancillary Drugs   ** -15% Biological Response Modifiers  
** -13% Cardiac (Inotropic) Therapy **   -15% Chelation Therapy **   -15%
Chemotherapy **   -15% Enteral Therapy **   N/A Enzyme Therapy **   0% Growth
Hormone   ** -13% IV Immune Globulin **   0% Other Injectable Therapies   **
-13% Other Infusion Therapies **   -15% Pain Management Therapy **   -15%
Steroid Therapy **   -15% Thrombolytic (Anticoagulation) Therapy **   -15%
Synagis   ** -13% Remodulin Therapy **   -3%

 

The following Home Infusion Therapy service rates EXCLUDE drugs.  Drugs are
priced as a percentage discount off AWP, and there IS a price difference between
primary and multiple anti-infective therapies   Per Diem   Drug Discount Off AWP
Anti-Infectives - Primary Anti-Infective **   ** Anti-Infectives - Multiple
Anti-Infective **    

 

The following Home Infusion Therapy service rate EXCLUDES drugs.  Drugs are
priced per vial, and there is NO price difference between primary and multiple
anti-infective therapies    Primary or Multiple Therapy Per Diem   Cost of Drug
Flolan Therapy **       Flolan 0.5 mg vial     AWP   Flolan 1.5 mg vial     AWP
  Flolan diluent vial     AWP

 

The following Home Infusion Therapy service rates INCLUDE drugs, and there is NO
price difference between primary and multiple therapies   Primary or Multiple
Therapy Per Diem     Enteral Therapy **     Hydration Therapy **     Total
Parenteral Nutrition **    

**  Confidential Treatment Requested      

 

EXHIBIT  C2:  HOME INFUSION INDEMNITY FEE SCHEDULE
 

NOTES: 1.  Per Diems EXCLUDING drugs include all costs related to the therapy
except the cost of drugs, including but not limited to facility overhead,
supplies, delivery, professional labor including compounding and monitoring, all
nursing required, maintenance of specialized catheters, equipment/patient
supplies, disposables, pumps, general and administrative expenses, etc. 2.   Per
Diems INCLUDING drugs include ALL costs - including but not limited to cost of
drugs, facility overhead, supplies, delivery, professional labor including
compounding and monitoring, all nursing required, maintenance of specialized
catheters, equipment/patient supplies, disposables, pumps, general and
administrative expenses, etc. 3.   "DISPENSING FEE" is defined as per each time
the drug is dispensed by the home infusion provider. 4.   "PER DIEM" costs are
the same for primary or multiple treatments for all drug categories, except
ANTI-INFECTIVES. 5.   The per diem rate shall only be charged for those days the
Participant receives medication. 6.   For home infusion pharmaceuticals not
listed on fee schedule, AWP less 15% will apply. 7.   Case Managers should
utilize Enteral Therapy WITHOUT drugs as an infusion benefit infrequently. 
Generally, patient's requiring Enteral Therapy WITHOUT drugs should have
services coordinated through the DME benefit.
** Confidential Treatment Requested

 

The following are for the stated item ONLY.  Unless otherwise noted, nursing,
supplies, etc. are NOT included. Blood Transfusion per Unit (Tubing, Filters)  
  ** Catheter Care Per Diem     ** Midline Insertion (Catheter & Supplies)    
** PICC Line Insertion (Catheter & Supplies)     ** Blood Product     COST PLUS
10%

** Confidential Treatment Requested

 

EXHIBIT  C2:  HOME INFUSION INDEMNITY FEE SCHEDULE
 

Factor Concentrates     Vial price Unit Price Factor VII       Novoseven 1200MCG
Vial            **   Novoseven 4800MCG Vial       Novoseven in 1200MCG or
4800MCG QTY     **         Factor VIII (Recombinant)       Recombinate     **
Kogenate or Helixate     ** Bioclate     N/A Helixate FS     ** Kogenate FS    
** Refacto     **         Factor VIII (Monoclonal)       Hemofil-M or A. R. C.
Method M     ** Monoclate P     ** Monarc-M     **         Factor VIII (Other)  
    Koate     ** Humate     ** Alphanate SDHT     **         Factor IX
(Recombinant)       BeneFix     **         Factor IX (Monoclonal/High Purity)  
    Mononine     ** Alphanine     **         Factor IX (Other)       Konyne - 80
    N/A Proplex T     ** Bebulin     ** Profilnine SD     **        
Anti-Inhibitor Complex       Autoplex-T     ** Feiba-VH     ** Hyate-C     **  
      HEMOSTATIC AGENTS       DDAVP - 10ml vial     AWP - 10% Stimate  - 2.5ml
vial     AWP - 10% Above rates include all necessary ancillary supplies and
waste disposal unit; 24-hour on-call clinical support; home infusion monitoring
system; product delivery nationwide; patient training, education, and evaluation

** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

GENTIVA HEALTH SERVICES CARECENTRIX
EXHIBIT C3:  HOME MEDICAL EQUIPMENT/RESPIRATORY THERAPY
INDEMNITY FEE-FOR-SERVICE SCHEDULE
EFFECTIVE DATE:  JANUARY 1, 2003
  HCPCS CODE CHC CODE GENTIVA CODE DESCRIPTION PURCHASE PRICE RENTAL PRICE DAILY
PRICE A4660 DM590 2520 MONITOR, BLOOD PRESSURE (A4660) W/STETH & CUFF **    
A4670 DM590 2518 MONITOR, BLOOD PRESSURE (A4670) , AUTOMATIC **     A9900 A9900
7552 BREEZE (A9900) CPAP/BIPAP MASK **     A9900 A9900 7553 FULL FACE (A9900)
MIRAGE CPAP/BIPAP MASK **     A9900 A9900 7554 GEL/SILICON (A9900) CPAP/BIPAP
MASK INCL GLD SEAL,PHANTM,MONARCH **     A9900 A9900 7556 SPECIALTY (A9900)
CPAP/BIPAP MASK (PROFILE OR SIMPICITY) **     DM590 HI531 2570 PUMP, ENTERAL
(B9002) ** **   B9998 DM590 6828 ENTERAL SUPPLIES (B9998)     COST+10% DM590
DM570 7551 BACK-PACK (E1399),  FOR PORTABLE ENTERAL PUMP **     DM590 DM590 2522
CANNULA, NASAL COST+10%     DM590 DM590 7509 ENTERAL PUMP, PORTABLE (B9002)
COST+10% COST+10%   DM590 DM590 7508 MASK, CPAP GEL OR SILICONE (K0183) COST+10%
    E0100 E0100 2020 CANE (E0100), ADJ OR FIX, W/ TIP **     E0105 E0105 2021
CANE, QUAD (E0105)  OR THREE PRONG, ADJ OR FIX, W/ TIPS **     E0110 E0110 2028
CRUTCHES, FOREARM (E0110),  ADJ OR FIX, PAIR, W/ TIPS, GRIPS **     E0111 E0111
2023 CRUTCH FOREARM (E0111),  ADJ OR FIX, EACH, W/ TIP AND GRIPS **     E0112
E0112 2027 CRUTCHES UNDERARM,  WOOD (E0112), ADJ OR FIX, PAIR, COMPLETE **    
E0113 E0113 2025 CRUTCH UNDERARM, WOOD (E0113),  ADJ OR FIX, EACH, COMPLETE **  
  E0114 E0114 2026 CRUTCHES UNDERARM, ALUM (E0114),  ADJ OR FIX, PAIR, COMPLETE
**     E0116 E0116 2024 CRUTCH UNDERARM, ALUM (E0116),  ADJ OR FIX, EACH,
COMPLETE **     E0130 E0130 2037 WALKER, RIGID (E0130)  (PICKUP), ADJ OR FIX
HEIGHT **     E0135 E0135 2036 WALKER, FOLDING (E0135)  (PICKUP),  ADJ OR FIX
HEIGHT **     E0141 E0141 2040 WALKER, WHEELED (E0141),  W/OUT SEAT **     E0142
DM570 2034 RIGID WALKER (E0142), WHEELED, W/ SEAT, **     E0143 E0143 2029
WALKER FOLDING, WHEELED (E0143), W/OUT SEAT **     E0145 DM570 2039 WALKER
(E0145), WHEELED, W/ SEAT AND CRUTCH ATTACHMENTS **     E0146 DM570 2038 WALKER,
WHEELED, W/ SEAT (E0146) **     E0147 E0147 2030 WALKER HVY DUT (E0147),  MULT
BRAKING SYS, VAR WHEEL RESISTANCE **     E0153 E0153 2032 CRUTCH PLATFORM
ATTACHMENT (E0153), FOREARM EA **     E0154 E0154 2033 WALKER PLATFORM
ATTACHMENT (E0154), EA **     E0155 E0155 2041 WALKER WHEEL ATTACHMENT (E0155),
RIGID (PICKUP) WALKER **     E0156 DM570 2035 WALKER SEAT ATTACHMENT (E0156) **
    E0157 E0157 2022 WALKER, CRUTCH ATTACHMENT (E0157), EACH **     E0158 E0158
2031 WALKER LEG EXTENSIONS (E0158) **     E0163 E0163 2047 COMMODE CHAIR,
STATIONARY  (E0163),  W/ FIX ARMS **     E0164 E0164 2045 COMMODE CHAIR, MOBILE 
(E0164),  W/ FIX ARMS **     E0165 E0165 2046 COMMODE CHAIR (E0165), STATIONARY,
W/ DETACH ARMS **     E0165 E0165 2591 COMMODE, XXWIDE(E0165) **     E0166 E0166
2044 COMMODE CHAIR (E0166), MOBILE, W/ DETACH ARMS **     E0167 E0167 2051
COMMODE CHAIR, PAIL OR PAN (E0167) **     E0176 E0176 2142 CUSHION (E0176) OR
AIR PRESSURE PAD, NON-POSITIONING **     E0176 E0176 2394 REPLACEMENT PAD
(E0176) ALTERNATING PRESS **     E0177 E0177 2224 CUSHION OR WATER PRESS PAD
(E0177), NONPOSITIONING **     E0178 E0178 2160 CUSHION OR GEL PRESS PAD
(E0178), NONPOSITIONING **     E0179 E0179 2154 CUSHION (E0179) OR DRY PRESSURE
PAD, NONPOSTIONING **     E0180 E0180 2196 PUMP (E0180), ALTERNATING PRESSURES
W/PAD ** **   E0181 E0181 2197 PUMP (E0181), ALTERNATING PRESS W/PAD,  HVY DUTY
** **   E0184 E0184 2074 MATTRESS, DRY PRESSURE (E0184) **     E0185 E0185 2076
MATTRESS (E0185), GEL OR GEL-LIKE PRESSURE PAD **     E0186 E0186 2064 MATTRESS,
AIR PRESSURE (E0186) **     E0187 E0187 2099 MATTRESS, WATER PRESSURE (E0187) **
    E0188 DM570 2217 PAD, SYNTHETIC SHEEPSKIN (A9900) **     E0189 DM570 2177
PAD, LAMBSWOOL SHEEPSKIN (E0189), ANY SIZE COST+10%     E0192 E0192 2573
CUSHION, JAY FOR W/C (E0192) ** **   E0192 E0192 2572 CUSHION, ROHO FOR W/C 
(E0192) ** **   E0192 E0192 2178 W/C PAD (E0192), LOW PRESS AND POSITIONING
EQUALIZATION ** **   E0193 E0193 2098 MATTRESS, LOW AIR LOSS (E0193), INCL. BED
** ** ** E0194 DM570 2063 AIR FLUIDIZED BED (E0194)   ** ** E0196 E0196 2077
MATTRESS, GEL PRESSURE (E0196) **     E0197 E0197 2065 MATTRESS, AIR PRESSURE
PAD (E0197) **     E0198 E0198 2100 MATTRESS (E0198), WATER PRESSURE PAD **    
E0199 E0199 2075 MATTRESS, DRY PRESSURE PAD (E0199) **     E0200 E0200 2228 HEAT
LAMP (E0200),  W/OUT STAND, INCL/BULB, OR INFRARED ELEMENT **     E0202 E0202
2229 PHOTOTHERAPY (BILIRUBIN) (E0202), LIGHT WIT     ** E0202 E0202 2524
PHOTOTHERAPY, BILI BLANKET (E0202)     ** E0205 E0205 2227 HEAT LAMP (E0205),
WITH STAND, INCL/ BULB, OR INFRARED ELEMENT **     E0210 DM570 2156 HEATING PAD,
STANDARD (E0210) **     E0215 DM570 2155 HEATING PAD (E0215), ELECTRIC, MOIST **
    E0218 DM570 2560 COLD THERAPY UNIT (E0218) ** ** ** E0235 DM570 2187
PARAFFIN BATH UNIT, PORT (E0235) **     E0236 DM570 2199 PUMP (E0236) FOR WATER
CIRCULATING PAD **     E0237 DM570 2223 HEAT COLD WATER (E0237) CIRCULATING PAD
W/PUMP **     E0238 DM570 2179 HEATING PAD (E0238), MOIST, NON-ELECTRIC **    
E0241 DM570 2867 BATH TUB RAIL (E0241), WALL, L-SHAPE **     E0241 DM570 2862
BATH TUB RAIL, WALL, 12" (E0241) **     E0241 DM570 2863 BATH TUB RAIL, WALL,
16" (E0241) **     E0241 DM570 2864 BATH TUB RAIL, WALL, 18" (E0241) **    
E0241 DM570 2865 BATH TUB RAIL, WALL, 24" (E0241) **     E0241 DM570 2866 BATH
TUB RAIL, WALL, 36" (E0241) **     E0241 DM570 2043 BATH TUB RAIL, WALL,
UNSPECIFIED SIZE COST+10%     E0242 DM570 2042 BATH TUB RAIL, FLOOR BASE (E0242)
**     E0243 DM570 2056 TOILET RAIL, EACH (E0243) **     E0244 E0244 2587 TOILET
SEAT (E0244) RAISED WITH ARMS **     E0244 E0244 2052 TOILET SEAT, RAISED
(E0244) **     E0245 DM570 2575 BATH BENCH WITH BACK (E0245) **     E0245 DM570
2058 BATH TUB STOOL OR BENCH (E0245) **     E0245 DM570 2578 TRANSFER BENCH,
NON-PADDED (E0245) **     E0245 DM570 2577 TRANSFER BENCH, PADDED (E0245) **    
E0246 DM570 2057 TRANSFER TUB RAIL(E0246), ATTACHMENT **     E0249 DM570 2186
HEAT UNIT (E0249), WATER CIRCULATING PAD **     E0255 E0255 2090 HOSP BED
(E0255), VAR HEIGHT, HI-LO, W/ SIDE RAILS, W/ MATTRESS ** **   E0256 E0256 2091
HOSP BED (E0256), VAR HEIGHT, HI-LO, W/ SIDE RAILS, W/O MATTRESS ** **   E0260
E0260 2083 HOSP BED (E0260), SEMI-ELEC, W/ SIDE RAILS, W/ MATTRESS ** **   E0261
E0261 2084 HOSP BED (E0261), SEMI-ELEC, W/ SIDE RAILS, W/OUT MATTRESS ** **  
E0265 E0265 2086 HOSP BED (E0265), TOTAL ELEC, W/ SIDE RAILS, W/ MATTRESS ** **
  E0266 E0266 2087 HOSP BED (E0266), TOTAL ELEC, W/ SIDE RAILS, W/OUT MATTRESS
** **   E0271 E0271 2096 MATTRESS, INNERSPRING (E0271) **     E0272 E0272 2095
MATTRESS, FOAM RUBBER (E0272) **     E0273 DM570 2068 BED BOARD (E1399) **    
E0274 DM570 2097 OVER-BED TABLE (E0274) **     E0275 E0275 2071 BED PAN,
STANDARD (E0275), METAL OR PLASTIC **     E0276 E0276 2070 BED PAN, FRACTURE
(E0276), METAL OR PLASTIC **     E0277 E0277 2066 MATTRESS (E0277), LOW AIR
LOSS, ALT PRESSURE ** **   E0280 DM570 2069 BED CRADLE, ANY TYPE (E1399) **    
E0292 E0292 2092 HOSP BED (E0292), VAR HEIGHT, HI-LO, W/OUT S/ RAILS, W/
MATTRESS ** **   E0293 E0293 2093 HOSP BED (E0293), VAR HEIGHT, HI-LO,  NO SIDE
RAILS, NO MATTRESS ** **   E0294 E0294 2085 HOSP BED (E0294), SEMI-ELEC, W/OUT
SIDE RAILS, W/ MATTRESS ** **   E0295 E0295 2094 HOSP BED (E0295), SEMI-ELEC,
W/OUT SIDE RAILS, W/OUT MATTRESS ** **   E0296 E0296 2089 HOSP BED (E0296),
TOTAL ELEC, W/OUT SIDE RAILS, W/OUT MATTRESS ** **   E0297 E0297 2088 HOSP BED
(E0297), TOTAL ELEC, W/OUT SIDE RAILS, W/ MATTRESS ** **   E0305 E0305 2073 BED
SIDE RAILS (E0305), HALF LENGTH **     E0310 E0310 2072 BED SIDE RAILS (E0310),
FULL LENGTH **     E0315 DM570 2067 BED ACCESSORIES: BOARDS OR TABLES, ANY TYPE
**     E0325 E0325 2060 URINAL; MALE (E0325), JUG-TYPE, ANY MATERIAL **    
E0326 E0326 2059 URINAL; FEMALE (E0326), JUG-TYPE, ANY MATERIAL **     E0372
E0372 7008 MATTRESS (E0372) POWERED AIR OVERLAY ** ** ** E0410 E0444 2369 O2
CONTENTS, LIQUID (E0444), PER POUND **     E0416 E0443 2371 O2 REFILL FOR PORT
(E0443) GAS SYSTEM ONLY, UP TO 23 CUBIC FEET **     E0424 E0424 2385 O2 SYS
STATIONARY (E0424) COMPR GAS, RENT   **   E0430 E0430 2374 O2 SYS PORT GAS,
PURCH (E0430) **     E0431 E0431 2574 O2 SYS PORT GAS, LIGHTWEIGHT (E0431)
W/CONSERV DEVICE,NO CONTENT ** **   E0431 E0431 2375 O2 SYS PORT GAS, RENT
(E0431)   **   E0434 E0434 2377 O2 SYS PORT LIQUID,RENT (E0434)   **   E0435
E0435 2376 O2 SYS PORT LIQUID, PURCH (E0435) **     E0439 E0439 2388 O2 SYS
STATIONARY (E0439) LIQUID, RENT   **   E0440 E0440 2387 O2 SYS STATIONARY
(E0440) LIQUID, PURCH **     E0443 E0400 2869 O2 CONTENTS, H/K CYLINDER (E0400),
200-300 CUBIC FT **     E0444 E0444 2379 O2 CONTENTS, PORT LIQUID (E0444), PER
UNIT (1 UNIT = 1 LB.) **     E0450 E0450 7555 POSITIVE PRESSURE VENTS
(E0450)(E.G. T-BIRD)   **   E0450 E0450 2392 VENTILATOR VOLUME (E0450),
STATIONARY OR PORT ** **   E0450 E0450 7522 VENTILATOR, VOLUME, (E0450)
EMERGENCY BACKUP UNIT COST+10% **   E0452 E0452 2332 BILEVEL INTERMITTENT
(E0452) ASSIST DEVICE,(BIPAP) ** **   E0453 E0453 2390 VENTILATOR THERAPEUTIC
(E0453); FOR USE 12 HOURS OR LESS PER DAY ** **   E0455 E0455 2372 O2 TENT
(E0455), EXCLUDING CROUP OR PEDIATRIC TENTS ** **   E0457 E0457 2323 CHEST SHELL
(CUIRASS) (E0457) ** **   E0459 E0459 2324 CHEST WRAP (E0459) ** **   E0460
E0460 2339 VENTILATOR (E0460), NEGATIVE PRESSURE , PORTABLE OR STATIONARY ** **
  E0480 DM570 2373 PERCUSSOR (E0480), ELEC OR PNEUM, HOME MODEL ** **   E0500
E0500 2333 IPPB , W/ BUILT-IN NEB (E0500) MAN OR AUTO VALVES; INT/EXT POWER **
**   E0550 E0550 2328 HUMIDIFIER (E0550) DURABLE FOR EXTENSIV SUP/ HUMID W/ IPPB
OR O2 ** **   E0555 E0555 2330 HUMIDIFIER (E0555), DURABLE, GLASS, FOR USE W/
REG OR FLOWMETER COST+10%     E0565 E0565 2325 COMPRESSOR, AIR POWER (E0565) **
**   E0570 E0570 2336 NEBULIZER, W/ COMPRESSOR (E0570) **     E0575 DM570 2571
NEBULIZER (E0575), ULTRASONIC, AC/DC ** **   E0575 DM570 2338 NEBULIZER;
ULTRASONIC (E0575) ** **   E0585 E0585 2337 NEBULIZER(E0585), W/ COMPRESSOR AND
HEATER ** **   E0600 E0600 2389 SUCTION PUMP (E0600), HOME MODEL ** **   E0600
E0600 7523 SUCTION UNIT, (E0600), PORTABLE AC/DC COST+10% COST+10%   E0601 E0601
2326 CONTINUOUS POSITVE (E0601) AIRWAY PRESSURE DEVICE (CPAP) ** **   E0601
E0601 6965 CPAP, SELF TITRATING (E0601) ** **   E0605 DM570 2391 VAPORIZER, ROOM
TYPE (E0605) **     E0606 DM570 2380 POSTURAL DRAINAGE BOARD (E0606) **    
E0607 E0607 6874 MONITOR, B/GLUCOSE (E0607) ACCUCHEK AD **     E0607 E0607 2164
MONITOR, BLOOD GLUCOSE (E0607) **     E0608 E0608 2322 APNEA MONITOR (E0608) **
**   E0608 E0608 2576 APNEA MONITOR (E0608) W/MEM (INCL SMART) ** **   E0609
E0609 2146 MONITOR, BLOOD GLUCOSE (E0609) W/SPECIAL FEATURES **     E0621 E0621
2215 PATIENT LIFT (E0621), SLING OR SEAT, CANVAS OR NYLON **     E0625 DM570
2191 PATIENT LIFT (E0625), KARTOP, BATHROOM OR TOILET COST+10%     E0627 E0627
4553 HIP CHAIR (E0627) ** **   E0627 DM570 2395 SEAT LIFT CHAIR/MOTORIZED
(E0627) **     E0627 DM570 2205 SEAT LIFT MECH (E0627)  INCORPORATED INTO A COMB
LIFT-CHAIR MECH **     E0630 E0630 2190 PATIENT LIFT, HYDRAULIC (E0630), W/ SEAT
OR SLING ** **   E0635 DM570 2189 PATIENT LIFT (E0635), ELEC W/ SEAT OR SLING **
    E0650 E0650 2192 PNEUM COMPRESSOR (E0650), NON-SEG HOME MODEL ** **   E0651
E0651 2194 PNEUM COMPRESSOR (E0651), SEG HOME MODEL W/OUT CALIB GRAD PRES ** **
  E0652 E0652 2193 PNEUM COMPRESSOR (E0652), SEG HOME MODEL W/ CALIB GRAD PRES
** **   E0655 E0655 2182 PNEUM COMPRESSOR (E0655), NON-SEG APPLIANCE, HALF ARM
**     E0660 E0660 2181 PNEUM COMPRESSOR (E0660), NON-SEG APPLIANCE, FULL LEG **
    E0665 E0665 2180 PNEUM COMPRESSOR (E0665), NON-SEG APPLIANCE, FULL ARM **  
  E0666 E0666 2183 PNEUM COMPRESSOR (E0666), NON-SEG APPLIANCE, HALF LEG **    
E0667 E0667 2210 PNEUM APPLIANCE (E0667), SEG, FULL LEG **     E0668 E0668 2209
PNEUM APPLIANCE (E0668), SEG, FULL ARM **     E0669 E0669 2212 PNEUM APPLIANCE
(E0669), SEG, HALF LEG **     E0670 E0670 2211 PNEUM APPLIANCE (E0670), SEG,
HALF ARM **     E0671 E0671 2207 PNEUM APPLIANCE (E0671), SEG GRAD PRESS, FULL
LEG **     E0672 E0672 2206 PNEUM APPLIANCE (E0672), SEG GRAD PRESS, FULL ARM **
    E0673 E0673 2208 PNEUM APPLIANCE (E0673), SEG GRAD PRESS, HALF LEG **    
E0690 DM570 2221 ULTRAVIOLET CABINET (E0690), APPROPRIATE FOR HOME USE **    
E0700 DM570 2204 SAFETY EQUIP (E0700) (E.G., BELT, HARNESS OR VEST) COST+10%    
E0710 DM570 2202 RESTRAINTS (E0710), ANY TYPE (BODY, CHEST, WRIST OR ANKLE) **  
  E0720 E0720 2219 TENS (E0720), TWO LEAD, LOCALIZED STIMULATION ** **   E0730
E0730 2218 TENS (E0730), FOUR LEAD, LARGER AREA/MULTIPLE NERVE STIMULATION ** **
  E0731 E0731 2159 TENS OR NMES (E0731), CONDUCTIVE GARMENT **     E0744 E0744
2120 STIMULATOR (E0744), NEUROMUSCULAR FOR SCOLIOSIS ** **   E0745 E0745 2121
STIMULATOR (E0745), NEUROMUSCULAR, ELECTRONIC SHOCK UNIT ** **   E0745 E0745
6915 STIMULATOR FOUR CH (E0745), NEUROMUSCULAR ** **   E0746 DM570 2109
ELECTROMYOGRAPHY (EMG) (E0746), BIOFEEDBACK DEVICE ** **   E0747 DM570 2122
STIMULATOR (E0747), OSTEOGENIC, NON-INVASIVE **     E0748 DM570 2124 STIMULATOR
(E0748), OSTEOGENIC NON-INVASIVE, SPINAL APPLICATIONS **     E0755 DM570 2157
STIMULATOR (E0755), ELECTRONIC SALIVARY REFLEX, NON INVASIVE **     E0776 E0776
2175 IV POLE (E0776) ** **   E0784 E0784 2158 PUMP (E0784), EXT AMBULATORY
INFUSION, MINIMED, INSULIN **     E0784 E0784 6771 PUMP (E0784), INSULIN EXT
INFUSION DISETRONICS OR OTHER **     E0840 E0840 2133 TRACTION FRAME (E0840),
ATTACH TO HEADBOARD, CERVICAL TRACTION **     E0850 E0850 2134 TRACTION STAND
(E0850), FREE STANDING, CERVICAL TRACTION ** **   E0855 E0855 7484 TRACTION
(E0855), W/O FRAME OR STAND COST+10%     E0860 E0860 2130 TRACTION EQUIP
(E0860), OVERDOOR, CERVICAL **     E0870 E0870 2131 TRACTION FRAME (E0870),
ATTACH TO FOOTBOARD, EXTREMITY, BUCKS ** **   E0880 E0880 2135 TRACTION STAND
(E0880) FREE/STAND EXTREMITY TRACTION, EG, BUCK'S ** **   E0890 E0890 2132
TRACTION FRAME (E0890), ATTACH TO FOOTBOARD, PELVIC TRACTION ** **   E0900 E0900
2136 TRACTION STAND (E0900) FREE/ STAND PELVIC TRACTION,( EG, BUCK'S) ** **  
E0910 E0910 2138 TRAPEZE BARS (E0910), A/K/A PT HELPER, ATTACH TO BED W/ GRAB
BAR ** **   E0920 E0920 2111 FRACTURE FRAME (E0920), ATTACH TO BED, INCLUDING
WEIGHTS ** **   E0935 E0935 2125 PASSIVE MOTION (E0935) EXERCISE DEVICE     **
E0935 E0935 2859 PASSIVE MOTION (E0935) EXERCISE DEVICE, ANKLE     ** E0935
E0935 2860 PASSIVE MOTION (E0935) EXERCISE DEVICE, ELBOW     ** E0935 E0935 2857
PASSIVE MOTION (E0935) EXERCISE DEVICE, HAND     ** E0935 E0935 2858 PASSIVE
MOTION (E0935) EXERCISE DEVICE, SHOULDER     ** E0935 E0935 2861 PASSIVE MOTION
(E0935) EXERCISE DEVICE, WRIST     ** E0940 E0940 2137 TRAPEZE BAR (E0940), FREE
STANDING, COMPLETE W/ GRAB BAR ** **   E0941 E0941 2116 TRACTION DEVICE (E0941),
GRAVITY ASSISTED ** **   E0942 E0942 2101 HARNESS/HALTER (E0942), CERVICAL HEAD
**     E0944 E0944 2126 HARNESS (E0944), PELVIC BELT, BOOT **     E0945 DM570
2110 HARNESS (E0945), EXTREMITY BELT **     E0946 E0946 2115 FRACTURE, FRAME
(E0946), DUAL W/ CROSS BARS, ATTACH TO BED ** **   E0947 E0947 2113 FRACTURE
FRAME (E0947), ATTACHMENTS FOR COMPLEX PELVIC TRACTION COST+10% COST+10%   E0948
E0948 2112 FRACTURE FRAME (E0948) ATTACHMENTS FOR COMPLEX CERVICAL TRACTION
COST+10% COST+10%   E0950 DM570 2139 TRAY (E0950) **     E0958 E0958 2307 W/C
PART ATTACHMENT (E0958) TO CONVERT ANY W/C TO ONE ARM DRIVE **     E0959 E0959
2237 W/C PART AMPUTEE ADAPTER(E0959) (COMPENSATE FOR TRANS OF WEIGHT) **    
E0962 E0962 2232 CUSHION FOR WC 1" (E0962) **     E0963 E0963 2233 CUSHION FOR
WC 2" (E0963) **     E0964 E0964 2234 CUSHION FOR WC 3" (E0964) **     E0965
E0965 2235 CUSHION FOR WC 4" (E0965) **     E0972 DM570 2230 TRANSFER BOARD OR
DEVICE (E0972) **     E0977 E0977 2317 CUSHION, WEDGE FOR W/C (E0977) **    
E0978 E0978 2248 BELT, SAFETY (E0978) W/ AIRPLANE BUCKLE, W/C **     E0979 DM570
2249 BELT, SAFETY (E0979) W/ VELCRO CLOSURE, W/C **     E0980 DM570 2292 SAFETY
VEST (E0980), W/C **     E1031 E1031 2291 ROLLABOUT CHAIR (E1031), W/ CASTORS 5"
OR GREATER ** **   E1050 E1050 2260 W/C FULL/REC (E1050), FIX ARMS, SWING AWAY
DETACH ELEV LEG RESTS ** **   E1060 E1060 2259 W/C FULL/REC (E1070), DETACH
ARMS, SWING AWAY DETACH FOOTREST ** **   E1065 E1065 2287 W/C POWER ATTACHMENT
(E1065) **     E1066 E1066 2247 BATTERY CHARGER (E1066) **     E1069 E1069 2255
BATTERY, DEEP CYCLE (E1069) **     E1070 E1070 2258 W/C FULL/REC (E1060), DETACH
ARMS, SWING AWAY DET/ ELEV LEGRESTS ** **   E1083 E1083 2263 W/C HEMI (E1083),
FIX ARMS, SWING AWAY DETACH ABLE ELEV LEG REST ** **   E1084 E1084 2262 W/C HEMI
(E1084), DETACH ARMS, SWING AWAY DETACH ELEV LEG RESTS ** **   E1085 E1085 2264
W/C HEMI (E1085), FIX ARMS, SWING AWAY DETACH ABLE FOOT RESTS ** **   E1086
E1086 2261 W/C HEMI (E1086), DETACH ARMS, SWING AWAY DETACH FOOTRESTS ** **  
E1087 E1087 2265 W/C HI STRENGTH  LT-WT (E1087), FIX ARMS, S/AWAY  ELEV LEG
RESTS ** **   E1088 E1088 2268 W/C HI STRENGTH LT-WGT (E1088), D/ ARMS, S/AWAY
ELEV LEG RESTS ** **   E1089 E1089 2266 W/C HI STRENGTH LT-WGT (E1089), FIX
ARMS, S/AWAY DETACH FOOTREST ** **   E1090 E1090 2267 W/C HI STRENGTH LT-WG
(E1090), DETACH ARMS, S/AWAY D/FOOT RESTS ** **   E1091 E1091 2321 W/C YOUTH,
ANY TYPE (E1091) ** **   E1092 E1092 2319 W/C WIDE HVY DUTY (E1092), DETACH ARMS
S/AWAY DETACH ELEVAT LEGS ** **   E1093 E1093 2320 W/C WIDE HVY DUTY (E1093),
DETACH ARMS S/AWAY DETACH FOOTRESTS ** **   E1100 E1100 2296 W/C SEMI-RECLINING
(E1100), SWING AWAY DETACH ELEV LEG RESTS ** **   E1110 E1110 2295 W/C
SEMI-RECLINING (E1110), DETACH ARMS ELEV LEG REST ** **   E1130 E1130 2303 W/C
STANDARD (E1130), FIX OR SWING AWAY DETACH FOOTRESTS ** **   E1140 E1140 2313
W/C (E1140), DETACH ARMS SWING AWAY DETACH FOOTRESTS ** **   E1150 E1150 2314
W/C (E1150), DETACH ARMS, SWING AWAY DETACH ELEVAT LEGRESTS ** **   E1160 E1160
2315 W/C (E1160), W/ FIX ARMS, SWING AWAY DETACH ELEVAT LEGRESTS ** **   E1160
E1160 2396 W/C (E1160), W/FIX ARMS REMOVABLE FOOTRESTS ** **   E1170 E1170 2241
W/C AMPUTEE (E1170), FIX ARMS, SWING AWAY DETACH ELEV LEGRESTS ** **   E1171
E1171 2242 W/C AMPUTEE (E1171), FIX ARMS, W/OUT FOOTRESTS OR LEGREST ** **  
E1172 E1172 2240 W/C AMPUTEE (E1172), DETACH ARMS W/OUT FOOTRESTS OR LEGREST **
**   E1180 E1180 2239 W/C AMPUTEE (E1180), DETACH ARMS SWING AWAY DETACH
FOOTRESTS ** **   E1190 E1190 2238 W/C AMPUTEE (E1190), DETACH ARMS SWING AWAY
DETACH ELEV LEGRESTS ** **   E1195 E1195 2273 W/C HVY DUTY (E1195), FIX ARMS,
SWING AWAY DETACH ELEV LEGRESTS ** **   E1200 E1200 2243 W/C AMPUTEE (E1200),
FIX FULL LENGTH ARMS, S/AWAY  D/FOOTREST ** **   E1210 E1210 2281 W/C MOTORIZED
(E1210), FIX ARMS, S/AWAY DETACH ELEV LEG RESTS COST+10% **   E1211 E1211 2279
W/C MOTORIZED (E1211), DETACH ARMS , S/AWAY DETACH FOOT RESTS COST+10% **  
E1212 E1212 2282 W/C MOTORIZED (E1212) , FIX ARMS, SWING AWAY DETACH FOOT RESTS
COST+10% **   E1213 E1213 2280 W/C MOTORIZED (E1213), DETACH ARMS S/AWAY, DETACH
ELEV LEG REST COST+10% **   E1220 E1220 2551 W/C CUSTOM (E1220) COST+10%    
E1220 E1220 2579 W/C XXWIDE (E1220)     COST+10% E1230 E1230 2288 SCOOTER
(E1230), THREE OR 4 WHEEL ** **   E1240 E1240 2276 W/C LT-WGT (E1240), DETACH
ARMS SWING AWAY DETACH, ELEV LEGREST ** **   E1250 E1250 2278 W/C LT-WGT
(E1250), FIX ARMS, SWING AWAY DETACH FOOTREST ** **   E1260 E1260 2275 W/C
LT-WGT (E1260), DETACH ARMS SWING AWAY DETACH FOOTREST ** **   E1270 E1270 2277
W/C LT-WGT (E1270), FIX ARMS, SWING AWAY DETACH ELEV LEGRESTS ** **   E1280
E1280 2270 W/C HVY DUTY (E1280), DETACH ARMS ELEV LEGRESTS ** **   E1285 E1285
2274 W/C HVY DUTY (E1285), FIX ARMS, SWING AWAY DETACH FOOTREST ** **   E1290
E1290 2271 W/C HVY DUTY (E1290), DETACH ARMS SWING AWAY DETACH FOOTREST ** **  
E1295 E1295 2272 W/C HVY DUTY (E1295), FIX ARMS, ELEV LEGREST ** **   E1300
DM570 2062 WHIRLPOOL (E1300), PORT (OVERTUB TYPE) ** **   E1310 DM570 2061
WHIRLPOOL (E1399), NON-PORT (BUILT-IN TYPE) COST+10%     E1353 E1353 2381 O2
REGULATOR (E1353) ** **   E1355 E1355 2384 CYLINDER STAND/RACK (E1355) **    
E1372 E1372 2331 IMMERSION EXT HEATER (E1372) FOR NEBULIZER ** **   E1375 E1375
2334 NEBULIZER PORT (E1375) W/ SMALL COMPRESSOR, W/ LIMITED FLOW **     E1399
DM570 2568 ADAPTER (A9900), AC/DC **     E1399 E1399 2586 APNEA MONITOR DOWNLOAD
(E1399)     ** E1399 DM570 2552 BATH LIFT (E1399), CUSTOM COST+10%     E1399
DM570 2563 BED WEDGE (E1399), 12" **     E1399 DM570 2856 BEDROOM EQUIPMENT
(E1399), CUSTOM COST+10%     E1399 E1399 2525 BREAST PUMP, ELECTRIC (E1399) **
**   E1399 DM570 2581 BREAST PUMP, INSTITUTIONAL (E1399) **     E1399 E1399 2580
BREAST PUMP, MANUAL (E1399) **     E1399 DM570 2593 COLD THERAPY UNIT, PAD
(E1399) **     E1399 E1399 2565 COMMODE (E1399), DROP ARM, HEAVY DUTY **    
E1399 E1399 2582 COMPRESSION PUMP BOOT (E1399)       E1399 E1399 2583
COMPRESSION PUMP, FOOT (E1399)   **   E1399 A9900 2569 CPAP HUMIDIFIER (A9900),
HEATED ** **   E1399 A9900 2635 CPAP/BIPAP SUPPLIES (A9900) COST+10%     E1399
E1399 2327 DURABLE MEDICAL EQUIP (E1399), MISCELLANEOUS COST+10%     E1399 E1220
2584 GERI CHAIR (E1399), THREE POSITION RECLINING   **   E1399 DM570 6780 HOLTER
MONITOR (G0004)   **   E1399 E0265 2590 HOSP BED (E1399), ELECTRIC, XLONG,
W/MATTRESS & SIDE RAILS ** **   E1399 E0200 2868 LAMP, ULTRAVIOLET (E1399) **  
  E1399 DM570 2588 MONITOR (E1399), VITAL SIGNS   **   E1399 DM570 2529 O2
ANALYZER (A9900) ** **   E1399 A9900 2594 O2 CONSERVATION DEVICE (A9900) ** **  
E1399 DM570 6775 OXIMETRY TEST (E1399)     ** E1399 DM570 2555 PATIENT LIFT,
CUSTOM (E1399) COST+10%     E1399 DM570 2561 PEAK FLOW METER (E1399) **    
E1399 E1399 4559 PEDIATRIC WALKER (E1399) COST+10%     E1399 DM570 2567
PNEUMOGRAM (E1399) **     E1399 E1399 2553 POSITIONING, CUSTOM (E1399) COST+10%
    E1399 E1399 2526 PULSE OXIMETER (E1399) ** **   E1399 E1399 2527 PULSE
OXIMETER W/ PROBE (E1399) ** **   E1399 DM570 2562 SHOWER, HAND HELD (E1399) **
    E1399 DM570 2592 SLEEP STUDY, ADULT (E1399) **     E1399 DM590 7483
STIMULATOR (E1399), MUSCLE, LOW VOLTAGE OR INTERFERENTIAL COST+10% COST+10%  
E1399 DM570 2855 THERAPY EQUIPMENT, CUSTOM (E1399) COST+10%     E1399 DM570 6774
THERAPY PERCUSSION, GENERATOR ONLY ** **   E1399 E1399 7506 W/C, CUSTOM (E1399)
MANUAL ADULT COST+10%     E1399 E1399 7504 W/C, CUSTOM (E1399) MANUAL PEDIATRIC
COST+10%     E1399 E1399 7507 W/C, CUSTOM (E1399) POWER ADULT COST+10%     E1399
E1399 7505 W/C, CUSTOM (E1399) POWER PEDIATRIC COST+10%     E1399 E1399 2564
WALKER (E1399), HEAVY DUTY, EXTRA WIDE **     E1399 E1399 2585 WALKER (E1399),
HEMI **     E1399 DM570 6873 WOUND SUCTION DEVICE (K0538)     COST+10% E1400
E1390 2361 O2 CONC (E1390),MANUF SPEC MAXFLOWRATE = 2 LTS PER MIN@85% ** **  
G0015 DM570 6779 CARDIAC EVENT MONITOR (G0015)   **   K0163 DM590 3713 ERECTION
SYSTEM, VACUUM (K0163) **     K0183 DM590 2516 CPAP MASK (K0183) **     K0184
DM590 2515 NASAL PILLOWS/SEALS (K0184) REPLACEMENT FOR NASAL APP/ DVC, PAIR **  
  K0185 DM590 2514 CPAP HEADGEAR (K0185) **     K0186 DM590 2513 CPAP CHIN STRAP
(K0186) **     K0187 DM590 2512 CPAP TUBING (K0187) **     K0188 DM590 2511 CPAP
FILTER (A9900), DISPOSABLE **     K0189 DM590 2510 CPAP FILTER (A9900),
NON-DISPOSABLE **     K0268 DM590 2509 CPAP HUMIDIFIER (K0268), COOL **    
K0413 DM590 6889 MATTRESS (K0413), NONPOWERED, EQUIVALENT   **   E1399 E1399
7673 MATTRESS (E1399) V-CUE DYNAMIC AIR THERAPY     COST+10% A4608 A9900 7621
CATHETER TRACH (A4608) 11CM 1 SCOOP **     E1399 A9900 7664 COFFLATOR (E1399CF)
MANUAL SECRETION MOBIL DEVICE   **   E0168B A9900 7643 COMMODE (E0168B) HVY DUTY
BEDSIDE CHAIR 251-450 LBS. **     E0168C A9900 7644 COMMODE (E0168C) HVY DUTY
DROP ARM 451-850 LBS. **     A6234 HH591 7626 DRESSING <16 SQ IN (A6234)
HYDROCOLLOID DRESSING, EA **     A6258 HH591 7627 DRESSING >16 SQ IN (A6258)
TRANSPAREN FILM, EA **     A46203 HH591 7625 DRESSING COMPOSITE <16 SQ IN
(A46203) SELF ADH, EA **     B9998B DM590 7655 ENT (B9998B) EXT SET Y SITE
F/KANGAROO PUMP **     B9998C DM590 7656 ENT (B9998C) EXT SET W/ CLAMP BASIC **
    B9998D DM590 7657 ENT (B9998D) FARRELL GASTRIC RELIEF VLV **     B9998E
DM590 7658 ENT (B9998E) GASTRO EXT SET **     B9998F DM590 7659 ENT (B9998F)
GASTRO TUBE ANY SIZE MIC-KEY OR HIDE A PORT **     E1399 A9900 7620 HUMID-VENT
(E1399) ARTIFICIAL NOSE **     E1399 A9900 7660 IPPB (E1399) UNIV SET UP
W/MANIFOLD NEBULIZER **     K0105 A9900 7639 IV POLE (K0105) ATTACH F/ W/C **  
  E1399 A9900 7641 MECHANICAL SCALE (E1399) PEDIATRIC/NEONATAL **     A7008
A9900 7661 NEBULIZER (A7008) KIT PREFILL W/STR H20 1L BAX **     E1399 A9900
7663 O2 CONNECTOR (E1399) SIMS/IRRIGATION NOZZLE BAX **     E1399 A9900 7615 O2
HUMIDIFIER (E1399) AQUA+NEONATAL EA HUD **     E1399 A9900 7623 O2 SWIVEL
(E1399) ADAPTER ANGLED STERILE **     L8501 A9900 7624 SPEAKING VALVE (L8501)
WHITE PAS **     A4319 HH591 7629 STERILE WATER (A4319) F/IRRIG 1L BAX **    
A7001 HH591 7619 SUCTION BOTTLE (A7001) W/LID & TUBING **     E1399 A9900 7616
SUCTION FILTER (E1399) BACTERIA **     A6265 HH591 7628 TAPE ALL TYPES (A6265)
EXCLUDING MICROFOAM, PER 18 SQ INCHES **     A4481 A9900 7622 TRACH FILTER
(A4481) BACTERIA ELECTROSTATIC **     A4623 A9900 7618 TRACH INNER (A4623)
CANNULA **     A4621 A9900 7617 TRACH TUBE MASK (A4621) COLLAR OR HOLDER **    
A7010 A9900 7662 TUBING (A7010) AEROSOL CORRUGATED PER FOOT **     E1399 A9900
7631 VENT ADAPTER (E1399) MDI HUD **     A9900 A9900 7630 VENT BATTERY CHARGER
(A9900) 12V GEL **     E1399 A9900 7632 VENT CONNECTOR (E1399) PED OR ADULT
OMNIFLEX DISP **     E1399 A9900 7633 VENT FILTER (E1399) HYGROBAC S
ELECTOSTATIC MAL **     E1399 A9900 7634 VENT THERMOMETER (E1399) W/ ADAPTER **
    K0108 A9900 7638 W/C BRAKE EXTENSION (K0108) TIP BLK 10/PK **     E1399
A9900 7635 WALKER BASKET (E1399) VINYL COATED **     E0159 A9900 7640 WALKER
BRAKE (E0159) ATTACHMENT **     E0148 A9900 7636 WALKER HVY DUTY (E0148) FOLDING
X-WIDE **     E0149 A9900 7637 WALKER HVY DUTY (E0149) W/ WHEELS **     E1399
A9900 7645 CPAP (E1399) DC BATTERY ADAPTER CABLE **     E1399 A9900 7646 CPAP
(E1399) EXHALATION PORT DISP **     E1399 A9900 7647 CPAP (E1399) FUSE KIT
INTERNATIONAL A/C **     E1399 A9900 7648 CPAP (E1399) HUMIDIFIER CHAMBER KIT
DISP **     E1399 A9900 7649 CPAP (E1399) HUMIDIFIER CHAMBER REUSABLE **    
E1399 A9900 7650 CPAP (E1399) HUMIDIFIER MOUNTING TRAY **     E1399 A9900 7651
CPAP (E1399) INVERTOR AC/DC **     E1399 A9900 7652 CPAP (E1399) POWER CORD
F/ARIA-SYNC **     E1399 A9900 7653 CPAP (E1399) SHELL W/O PRESSURE TAP **    
A9900 DM590 7566 CPAP CALIBRATION SHELL (A9900) **     A9900 DM590 7565 CPAP
SHORT TUBING (A9900) **     E0601 E0601 7690 VENT, CONTINUOUS POSITIVE (E0500)
AIRWAY PRESSURE DEVICE N/A **   E0452 E0452 7691 VENT, BILEVEL INTERMITTENT
(E0500) ASSIST DEVICE (BIPAP) N/A **  

 

The following items were added in 2002 E0747 DM570 6875 STIMULATOR, OSTEOGENIC,
ULTRASOUND                        **     A9900 A9900 7695 GEL/SILICON GOLD SEAL
CPAP/BIPAP MASK (A9900) **     A9900 A9900 7701 VENT THERAPEUTIC ST BIPAP W/
BACKUP RATE (K0533) N/A **   A9900 A9900 7703 O2 SYS HELIOS PORT LIQUID, RENT
(E1399)   COST+10%   HH591 HH591 7704 PUMP, EXT INFUSION, DANA DIABECARE,
INSULIN (E0784) COST+10%     E0784 E0784 7731 PUMP, EXT INFUSION, ANIMAS,
INSULIN (E0784) **     A9900 A9900 7737 CPAP DREAM SEAL INTERFACE FOR USE WITH
BREEZE MASK (A9900) COST+10%     DM590 DM590 7738 CPAP CHIN STRAP DELUXE (K0186)
COST+10%     E1340 E1340 7768 W/C REPAIRS - CUSTOM (E1340) COST+10%    

 

The following may be charged under extraordinary circumstances: E1399 E1399 4551
LABOR/SERVICE/SHIPPING CHARGES COST+10%     E1399 E1399 2731 SHIPPING AND
HANDLING FEES COST+10%    

 

The following may be charged if over and above routine on rental equipment:
E1350 E1350 2382 REPAIR OR NON-ROUTINE (E1350) SERVICE REQUIRING SKILL OF A TECH
COST+10%     E1340 E1340 2554 W/C REPAIRS - STANDARD (E1340) COST+10%     E1399
E1399 4552 MISCELLANEOUS SUPPLIES COST+10%   COST+10% E1399 E1399 2589 REPAIR
(E1399), RESPIRATORY EQUIPMENT COST+10%     E1399 E1399 4561 RESPIRATORY
SUPPLIES (A4618) COST+10%   COST+10% E1399 E1399 4549 TENS/APNEA SUPPLIES
COST+10%   COST+10%

 

NOTES: 1.   Whether rental or purchase, rates include all shipping, labor and
set-up. 2.   If item is rented, rates include all supplies to enable the
equipment to function effectively, with the exception of supplies for CPAP,
BIPAP, Ventilators, Suction, Enteral Pumps and CPM.  Such exception supplies
will be billed at cost plus 10%. 3.   If item is rented, rates include repair
and maintenance costs. 4.   If item is purchased, supplies, repair and
maintenance will be billed at cost plus 10%. 5.   All equipment not listed above
will be billed at cost plus 10% until rates are mutually established and become
part of the fee schedule. 6.   Rates effective through 12/31/2003. **
Confidential Treatment Requested

 

--------------------------------------------------------------------------------